 

Exhibit 10.05

 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of December
[___], 2012, is by and among WPCS International Incorporated, a Delaware
corporation with offices located at One East Uwchlan Avenue, Suite 301, Exton,
Pennsylvania 19341 (the ”Company”), and the undersigned buyer (the “Buyer”).

 

RECITALS

 

A. In connection with the Securities Purchase Agreement by and among the parties
hereto, dated as of December 4, 2012 (the “Securities Purchase Agreement”), the
Company has agreed, upon the terms and subject to the conditions of the
Securities Purchase Agreement, to issue and sell to each Buyer (i) the Notes (as
defined in the Securities Purchase Agreement) which will be convertible into
Conversion Shares (as defined in the Securities Purchase Agreement) in
accordance with the terms of the Notes and (ii) the Warrants (as defined in the
Securities Purchase Agreement) which will be exercisable to purchase Warrant
Shares (as defined in the Securities Purchase Agreement) in accordance with the
terms of the Warrants.

 

B. The Notes may be entitled to interest and certain other amounts, which, at
the option of the Company and subject to certain conditions, may be paid in
shares of Common Stock (as defined in the Securities Purchase Agreement) that
have been registered for resale (the “Interest Shares”) or in cash.

 

C. To induce the Buyers to consummate the transactions contemplated by the
Securities Purchase Agreement, the Company has agreed to provide certain
registration rights under the Securities Act of 1933, as amended, and the rules
and regulations thereunder, or any similar successor statute (collectively, the
“1933 Act”), and applicable state securities laws.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each of the Buyers
hereby agree as follows:

 

1.Definitions.

 

Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings set forth in the Securities Purchase Agreement. As used in
this Agreement, the following terms shall have the following meanings:

 

(a) “1934 Act” means the Securities Exchange Act of 1934, as amended, the rules
and regulations thereunder, or any similar successor statute.

 

(b) “Business Day” means any day other than Saturday, Sunday or any other day on
which commercial banks in New York, New York are authorized or required by law
to remain closed.

 



 

 

 

(c) “Closing Date” shall have the meaning set forth in the Securities Purchase
Agreement.

 

(d) “Demand Registration Statement” shall mean a Registration Statement of the
Company which covers the Registrable Securities requested to be included therein
pursuant to the provisions of Section 2(a) .

 

(e) “Effective Date” means the date that the applicable Registration Statement
has been declared effective by the SEC.

 

(f) “Effectiveness Deadline” means (i) with respect to any Registration
Statement required to be filed pursuant to Section 2(a), the earlier of the (A)
90th calendar day after the applicable Filing Deadline (or the 120th calendar
day after the applicable Filing Deadline in the event that such Registration
Statement is subject to review by the SEC) and (B) 3rd Business Day after the
date the Company is notified (orally or in writing, whichever is earlier) by the
SEC that such Registration Statement will not be reviewed or will not be subject
to further review and (ii) with respect to any additional Registration
Statements that may be required to be filed by the Company pursuant to this
Agreement, the earlier of the (A) 90th calendar day following the date on which
the Company was required to file such additional Registration Statement (or the
120th calendar day after such date in the event that such Registration Statement
is subject to review by the SEC) and (B) 3rd Business Day after the date the
Company is notified (orally or in writing, whichever is earlier) by the SEC that
such Registration Statement will not be reviewed or will not be subject to
further review.

 

(g) “Filing Deadline” means, with respect to a particular registration, the
Demand Filing Deadline or the S-3 Filing Deadline, as applicable.

 

(h) “Initiating Investors” means, with respect to a particular registration, the
Investor or Investors, as applicable, who initiated the Request for such
registration.

 

(i) “Investor” means (i) a Buyer for so long as it owns Registrable Securities,
Notes or Warrants, (ii) any transferee or assignee of any Registrable
Securities, Notes or Warrants, as applicable, for so long as its owns the same,
to whom a Buyer assigns its rights under this Agreement and who agrees to become
bound by the provisions of this Agreement in accordance with Section 9 and any
transferee or assignee thereof to whom a transferee or assignee of any
Registrable Securities, Notes or Warrants, as applicable, for so long as its
owns the same, assigns its rights under this Agreement and who agrees to become
bound by the provisions of this Agreement in accordance with Section 9.

 

(j) “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization or a
government or any department or agency thereof.

 

(k) “register,” “registered,” and “registration” refer to a registration
effected by preparing and filing one or more Registration Statements in
compliance with the 1933 Act and pursuant to Rule 415 and the declaration of
effectiveness of such Registration Statement(s) by the SEC.

 



2

 

 

(l) “Registrable Securities” means (i) the Conversion Shares, (ii) the Interest
Shares, (iii) the Warrant Shares and (iv) any capital stock of the Company
issued or issuable with respect to the Conversion Shares, the Warrant Shares,
the Interest Shares, the Notes or the Warrants, including, without limitation,
(1) as a result of any stock split, stock dividend, recapitalization, exchange
or similar event or otherwise and (2) shares of capital stock of the Company
into which the shares of Common Stock are converted or exchanged and shares of
capital stock of a Successor Entity (as defined in the Warrants) into which the
shares of Common Stock are converted or exchanged, in each case, without regard
to any limitations on conversion of the Notes or exercise of the Warrants.

 

(m) “Registration Statement” means a registration statement or registration
statements of the Company filed under the 1933 Act covering Registrable
Securities and all amendments and supplements to such registration statement,
including post-effective amendments, in each case including the prospectus
contained therein, all exhibits thereto and all material incorporated by
reference (or deemed to be incorporated by reference) therein.

 

(n) “Required Investors” means the holders of at least a majority of the
Registrable Securities.

 

(o) “Required Investors of the Registration” means, with respect to a particular
registration, one or more Investors of Registrable Securities who would hold a
majority of the Registrable Securities to be included in such registration.

 

(p) “Required Shelf Registration Amount” means 135% of the sum of (i) the
maximum number of Conversion Shares issued and issuable pursuant to the Notes,
(ii) the maximum number of Interest Shares issued and issuable pursuant to the
terms of the Notes from the Closing Date through the eighteen month anniversary
of the Closing Date and (iii) the maximum number of Warrant Shares issued and
issuable pursuant to the Warrants, in each case, as of the Trading Day
immediately preceding the applicable date of determination (without taking into
account any limitations on the conversion of the Notes or the exercise of the
Warrants set forth therein), all subject to adjustment as provided in
Section 2(k).

 

(q) “Rule 144” means Rule 144 promulgated by the SEC under the 1933 Act, as such
rule may be amended from time to time, or any other similar or successor rule or
regulation of the SEC that may at any time permit the Investors to sell
securities of the Company to the public without registration.

 

(r) “Rule 415” means Rule 415 promulgated by the SEC under the 1933 Act, as such
rule may be amended from time to time, or any other similar or successor rule or
regulation of the SEC providing for offering securities on a continuous or
delayed basis.

 

(s) “S-3 Filing Deadline” means (i) with respect to a Shelf Registration
Statement required to be filed pursuant to Section (c)2(c) hereof, the 30th
calendar day after the date of receipt by the Company of the applicable S-3
Request and (ii) with respect to any additional Shelf Registration Statements
that may be required to be filed by the Company pursuant to this Agreement, the
date on which the Company was required to file such additional Shelf
Registration Statement pursuant to the terms of this Agreement.

 



3

 

 

(t) “SEC” means the United States Securities and Exchange Commission or any
successor thereto.

 

(u) “Shelf Registration” means a registration of securities pursuant to a Shelf
Registration Statement.

 

(v) “Shelf Registration Statement” means a Registration Statement of the Company
filed under the 1933 Act covering the resale of the Registrable Securities by
the Investors on a continuous basis pursuant to Rule 415 of the 1933 Act.

 

(w) “Trading Day” means any day on which the Common Stock is traded on the
principal securities exchange or securities market on which the Common Stock is
then traded; provided that “Trading Day” shall not include any day on which the
Common Stock is scheduled to trade on such exchange or market for less than 4.5
hours or any day that the Common Stock is suspended from trading during the
final hour of trading on such exchange or market (or if such exchange or market
does not designate in advance the closing time of trading on such exchange or
market, then during the hour ending at 4:00:00 p.m., New York Time).

 

(x) “Underwriters” means the underwriters, if any, of the offering being
registered under the 1933 Act.

 

(y) “Underwritten Offering” means a sale of securities of the Company to an
Underwriter or Underwriters for reoffering to the public.

 

(z) “Withdrawn Demand Registration” shall have the meaning set forth in
Section 2(a)(i)(2).

 

(aa) “Withdrawn Request” shall have the meaning set forth in Section 2(a)(i)(2).

 

2.Registration.

 

(a) Demand Registration.

 

(i) Right to Demand Registration.

 

(1) Subject to Section 2(a)(iii), at any time or from time to time, each of the
Investors shall have the right to request in writing that the Company register
all or part of such Investor’s Registrable Securities (a “Request”) by filing
with the SEC a Demand Registration Statement.

 

a. Each Request shall specify the amount of Registrable Securities intended to
be disposed of by such Investor and whether such Demand Registration Statement
will be a Shelf Registration or an Underwritten Offering.

 

b. As promptly as practicable after the Company’s receipt of a Request or
Requests from the Required Investors with respect to such Shelf Registration or
Underwritten Offering, as applicable (such date, the “Request Date”), but no
later than five (5) calendar days after the Request Date, the Company shall give
written notice of such requested registration to all other Investors of
Registrable Securities.

 



4

 

 

c. Subject to Section 2(a)(ii), the Company shall include in a Demand
Registration (x) the Registrable Securities intended to be disposed of by the
Initiating Investors and (y) the Registrable Securities intended to be disposed
of by any other Investor which shall have made a written request (which request
shall specify the amount of Registrable Securities to be registered and the
intended method of disposition thereof) to the Company for inclusion thereof in
such registration within five (5) Trading Days after the receipt of such written
notice from the Company.

 

d. The Company, as expeditiously as possible, but in any event within (x) thirty
(30) days following the Request Date for a Shelf Registration or (y) forty-five
(45) days following the Request Date for an Underwritten Offering (the “Demand
Filing Deadline”), shall cause to be filed with the SEC a Demand Registration
Statement providing for the registration under the 1933 Act of the Registrable
Securities which the Company has been so requested to register by all such
Investors, to the extent necessary to permit the disposition of such Registrable
Securities so to be registered in accordance with the intended methods of
disposition thereof specified in such Request or further requests (including,
without limitation, by means of a Shelf Registration if so requested and if the
Company is then eligible to use such a registration).

 

e. The Company shall use its best efforts to have such Demand Registration
Statement declared effective by the SEC as soon as practicable thereafter but in
no event later than the applicable Effectiveness Deadline and to keep such
Demand Registration Statement continuously effective until such time as all of
such Registrable Securities have been disposed of in accordance with the
intended methods of disposition by the seller(s) thereof set forth in such
Demand Registration Statement; provided, that with respect to any Demand
Registration Statement, such period need not extend beyond the applicable
Registration Period (as defined below).

 

(2) A Request may be withdrawn prior to the filing of the Demand Registration
Statement by the Required Investors of the Registration (a “Withdrawn Request”)
and a Demand Registration Statement may be withdrawn prior to the effectiveness
thereof by the Required Investors of the Registration (a “Withdrawn Demand
Registration”) and such withdrawals shall be treated as a Demand Registration
which shall have been effected pursuant to this Section 2(a), unless the
Required Investors of Registrable Securities to be included in such Registration
Statement promptly reimburse the Company for its reasonable out-of-pocket
Registration Expenses relating to the preparation and filing of such Demand
Registration Statement (to the extent actually incurred); provided; however,
that if a Withdrawn Request or Withdrawn Demand Registration is made (A) because
of material adverse change in the assets or properties, business, results of
operations, or condition (financial or otherwise) or prospects of the Company,
whether or not arising from transactions contemplated by the Transaction
Documents (as defined in the Securities Purchase Agreement) or in the ordinary
course of business, or (B) because the sole or lead managing Underwriter advises
(or, with respect to a Shelf Registration Statement, because the Staff or the
SEC requires as provided in Section 2(k) below) that the amount of Registrable
Securities to be sold in such offering be reduced pursuant to Section 2(a)(i) by
more than 15% of the Registrable Securities to be included in such Registration
Statement, or (C) because of a postponement of such registration pursuant to
Section 2(g), then such withdrawal shall not be treated as a Demand Registration
effected pursuant to this Section 2(a) (and shall not be counted toward the
number of Demand Registrations to which such Investors are entitled), and the
Company shall pay all Registration Expenses in connection therewith. Any
Investor requesting inclusion in a Demand Registration may, at any time prior to
the Effective Date of the Demand Registration Statement (and for any reason),
revoke such request by delivering written notice to the Company revoking such
requested inclusion.

 



5

 

 

(3) The registration rights granted pursuant to the provisions of this
Section 2(a) shall be in addition to the registration rights granted pursuant to
the other provisions of Section 2 hereof.

 

(ii) Priority in Demand Registrations. If a Demand Registration involves an
Underwritten Offering, and the sole or lead managing Underwriter, as the case
may be, of such Underwritten Offering shall advise the Company in writing (with
a copy to each Investor requesting registration) on or before the date five (5)
days prior to the date then scheduled for such offering that, in its opinion,
the amount of Registrable Securities, if any, requested to be included in such
Demand Registration exceeds the number which can be sold in such offering within
a price range reasonably acceptable to the Required Investors of the
Registration (such writing to state the basis of such opinion and the
approximate number of Registrable Securities which may be included in such
offering), the Company shall include in such Demand Registration, to the extent
of the number which the Company is so advised may be included in such offering
without such effect, the Registrable Securities requested to be included in the
Demand Registration by the Investors allocated, pro rata among the Investors
based on the number of Registrable Securities held by each Investor to be
included in such Demand Registration. In the event the Company shall not, by
virtue of this Section 2(a)(ii), include in any Demand Registration all of the
Registrable Securities of any Investor requesting to be included in such Demand
Registration, such Investor may, upon written notice to the Company given within
five (5) days of the time such Investor first is notified of such matter, reduce
the amount of Registrable Securities it desires to have included in such Demand
Registration, whereupon only the Registrable Securities, if any, it desires to
have included will be so included and the Investors not so reducing shall be
entitled to a corresponding increase in the amount of Registrable Securities to
be included in such Demand Registration.

 



6

 

 

(iii) Limitations on Registrations. The rights of Investors of Registrable
Securities to request Demand Registrations pursuant to Section 2(a)(i) are
subject to the following limitations:

 

(1) in no event shall the Company be required to effect a Demand Registration if
the Registrable Securities of the Initiating Investors are eligible to be resold
as of the date of such Request without restrictions pursuant to Rule 144
(including, without limitation, volume restrictions) and without the need for
current public information required by Rule 144(c)(1) (or Rule 144(i)(2), if
applicable), on any day during the period commencing thirty (30) Trading Days
prior to the date of such Request, unless the aggregate dollar trading volume
(as reported by Bloomberg, L.P.) of the class of equity of the Registrable
Securities on the principal market or exchange on which such security is listed
or designated for quotation is less than $100,000; and

 

(2) in no event shall the Company be required to effect, in the aggregate, more
than two (2) Demand Registrations; provided, however, that such number shall be
increased to the extent the Company does not include in what would otherwise be
the final registration the number of Registrable Securities requested to be
registered by the Investors by reason of Section 2(a)(ii).

 

(iv) Underwriting. Notwithstanding anything to the contrary contained in
Section 2(a)(i), if the applicable Required Investors of the Registration elect,
the offering of such Registrable Securities pursuant to such Demand Registration
shall be in the form of a firm commitment Underwritten Offering; and such
Required Investors of the Registration may require that all Persons (including
other Investors) participating in such registration sell their Registrable
Securities to the Underwriters at the same price and on the same terms of
underwriting applicable to the Required Investors of the Registration. If any
Demand Registration involves an Underwritten Offering, the sole or managing
Underwriters and any additional investment bankers and managers to be used in
connection with such registration shall be selected by the Required Investors of
the Registration, subject to the approval of the Company (such approval not to
be unreasonably withheld or delayed).

 

(v) Effective Registration Statement; Suspension. A Demand Registration
Statement shall not be deemed to have become effective (and the related
registration will not be deemed to have been effected) (i) unless it has been
declared effective by the SEC and remains effective in compliance with the
provisions of the 1933 Act with respect to the disposition of all Registrable
Securities covered by such Demand Registration Statement for the applicable
Registration Period, subject to any Allowable Grace Period (as defined below),
(ii) if the offering of any Registrable Securities pursuant to such Demand
Registration Statement is interfered with by any stop order, injunction or other
order or requirement of the SEC or any other governmental agency or court, or
(iii) if, in the case of an Underwritten Offering, the conditions to closing
specified in an underwriting agreement to which the Company is a party are not
satisfied other than by the sole reason of any breach or failure by the
Investors of Registrable Securities or are not otherwise waived. Any Shelf
Registration Statement shall contain (except if otherwise directed by the
Required Investors) the “Selling Stockholder” and the “Plan of Distribution”
sections in substantially the form attached hereto as Exhibit B. By 9:30 a.m.
New York time on the date following any Effective Date, the Company shall file
with the SEC in accordance with Rule 424 under the 1933 Act the final prospectus
to be used in connection with sales pursuant to such Registration Statement.

 



7

 

 

(vi) Other Registrations. During the period (i) beginning on the date of a
Request and (ii) ending on the date that is 90 days after the date that a Demand
Registration Statement filed pursuant to such Request has been declared
effective by the SEC or, if the Required Investors of the Registration shall
withdraw such Request or such Demand Registration Statement, on the date of such
Withdrawn Request or such Withdrawn Registration Statement, the Company shall
not, without the consent of the Required Investors of the Registration, file a
registration statement pertaining to any other securities of the Company (other
than a registration relating solely to the sale of securities to participants in
a Company employee stock or similar plan on Form S-8).

 

(vii) Registration Statement Form. Registrations under this Section 2(a) shall
be on such appropriate registration form of the SEC (i) as shall be selected by
the Required Investors of the Registration and (ii) which shall be available for
the sale of Registrable Securities in accordance with the intended method or
methods of disposition specified in the requests for registration. The Company
agrees to include in any such Registration Statement all information which any
selling Investor, upon advice of counsel, shall reasonably request.

 

(b) Piggyback Registration.

 

(i) Right to Include Registrable Securities. (1) If the Company at any time from
time to time thereafter proposes to register any of its securities under the
1933 Act (other than in a registration on Form S-4 or S-8 or any successor form
to such forms) whether or not pursuant to registration rights granted to other
holders of its securities and whether or not for sale for its own account, the
Company shall deliver prompt written notice (which notice shall be given at
least five (5) Trading Days prior to such proposed registration) to all
Investors of Registrable Securities of its intention to undertake such
registration, describing in reasonable detail the proposed registration and
distribution (including the anticipated range of the proposed offering price,
the class and number of securities proposed to be registered and the
distribution arrangements) and of such Investors’ right to participate in such
registration under this Section 2(b) as hereinafter provided. Subject to the
other provisions of this paragraph (a) and Section 2(b)(ii), upon the written
request of any Investor made within ten (10) Trading Days after the receipt of
such written notice (which request shall specify the amount of Registrable
Securities to be registered and the intended method of disposition thereof), the
Company shall effect the registration under the 1933 Act of all Registrable
Securities requested by Investors to be so registered (an “Piggyback
Registration”), to the extent requisite to permit the disposition (in accordance
with the intended methods thereof as aforesaid) of the Registrable Securities so
to be registered, by inclusion of such Registrable Securities in the
Registration Statement which covers the securities which the Company proposes to
register and shall cause such Registration Statement to become and remain
effective with respect to such Registrable Securities in accordance with the
registration procedures set forth in Section 3. If a Piggyback Registration
involves an Underwritten Offering, immediately upon notification to the Company
from the Underwriter of the price at which such securities are to be sold, the
Company shall so advise each participating Investor. The Investors requesting
inclusion in a Piggyback Registration may, at any time prior to the Effective
Date of the Piggyback Registration Statement (and for any reason), revoke such
request by delivering written notice to the Company revoking such requested
inclusion.

 



8

 

 

(2) If at any time after giving written notice of its intention to register any
securities and prior to the Effective Date of the Piggyback Registration
Statement filed in connection with such registration, the Company shall
determine for any reason not to register or to delay registration of such
securities, the Company may, at its election, give written notice of such
determination to each Investor and, thereupon, (A) in the case of a
determination not to register, the Company shall be relieved of its obligation
to register any Registrable Securities in connection with such registration (but
not from its obligation to pay the Registration Expenses incurred in connection
therewith), without prejudice, however, to the rights of Investors to cause such
registration to be effected as a registration under Section 2(a), and (B) in the
case of a determination to delay such registration, the Company shall be
permitted to delay the registration of such Registrable Securities for the same
period as the delay in registering such other securities; provided, however,
that if such delay shall extend beyond 60 days from the date the Company
received a request to include Registrable Securities in such Piggyback
Registration, then the Company shall again give all Investors the opportunity to
participate therein and shall follow the notification procedures set forth in
the preceding paragraph. There is no limitation on the number of such Piggyback
Registrations pursuant to this Section 2(b) which the Company is obligated to
effect.

 

(3) The registration rights granted pursuant to the provisions of this
Section 2(b) shall be in addition to the registration rights granted pursuant to
the other provisions of Section 2 hereof.

 

(ii) Priority in Piggyback Registration. If a Piggyback Registration involves an
Underwritten Offering (on a firm commitment basis), and the sole or the lead
managing Underwriter, as the case may be, of such Underwritten Offering shall
advise the Company in writing (with a copy to each Investor requesting
registration) on or before the date five (5) days prior to the date then
scheduled for such offering that, in its opinion, the amount of securities
(including Registrable Securities) requested to be included in such registration
exceeds the amount which can be sold in such offering without materially
interfering with the successful marketing of the securities being offered (such
writing to state the basis of such opinion and the approximate number of such
securities which may be included in such offering without such effect), the
Company shall include in such registration, to the extent of the number which
the Company is so advised may be included in such offering without such effect,
(i) in the case of a registration initiated by the Company, (A) first, the
securities that the Company proposes to register for its own account, (B)
second, the Registrable Securities requested to be included in such registration
by the Investors, allocated pro rata in proportion to the number of Registrable
Securities requested to be included in such registration by each of them, and
(C) third, other securities of the Company to be registered on behalf of any
other Person, and (ii) in the case of a registration initiated by a Person other
than the Company, (A) first, the Registrable Securities requested to be included
in such registration by the Investors, allocated pro rata in proportion to the
number of securities requested to be included in such registration by each of
them, and (B) second, the securities proposed to be registered by any Persons
initiating such registration, allocated pro rata in proportion to the number of
securities requested to be included in such registration by each of them;
provided, that in the event the Company will not, by virtue of this
Section 2(b)(ii), include in any such registration all of the Registrable
Securities of any Investor requested to be included in such registration, such
Investor may, upon written notice to the Company given within three (3) days of
the time such Investor first is notified of such matter, reduce the amount of
Registrable Securities it desires to have included in such registration,
whereupon only the Registrable Securities, if any, it desires to have included
will be so included and the Investors not so reducing shall be entitled to a
corresponding increase in the amount of Registrable Securities to be included in
such registration.

 



9

 

 

(iii) Selection of Underwriters. If any Piggyback Registration involves an
Underwritten Offering, the sole or managing Underwriter(s) and any additional
investment bankers and managers to be used in connection with such registration
shall be subject to the approval of the Required Investors of the Registration
(such approval not to be unreasonably withheld or delayed).

 

(c) S-3 Registration.

 

(i) If at any time after the date hereof (i) any Investor requests (a “S-3
Request”) that the Company file a registration statement on Form S-3 or any
successor form thereto for a public offering of all or any portion of the shares
of Registrable Securities held by such Investor or Investors, the reasonably
anticipated aggregate price to the public of which would exceed $1,000,000 or,
if the foregoing is not satisfied, all of the Registrable Securities held by the
Investors making the S-3 Request are included in the S-3 Registration and (ii)
the Company is a registrant entitled to use Form S-3 or any successor form
thereto to register such securities, then the Company shall, prepare and, as
soon as practicable, but in no event later than the S-3 Filing Deadline, file
with the SEC a Shelf Registration Statement on Form S-3 covering the resale of
all of the Registrable Securities, provided that such Shelf Registration
Statement shall register for resale at least the number of shares of Common
Stock equal to the Required Registration Amount as of the date such Shelf
Registration Statement is initially filed with the SEC; provided, that if such
registration is for an Underwritten Offering, the terms of Sections 2(a)(ii) and
2(a)(iv) shall alternatively apply (and any reference to “Demand Registration”
therein shall, for purposes of this Section 2(c), instead be deemed a reference
to “S-3 Registration”), and provided further, that such request for an
Underwritten Offering on Form S-3 shall be deemed a Demand Registration and
subject to the limitations for purposes of Section 2(a)(iii). Such Shelf
Registration Statement, and each other Shelf Registration Statement required to
be filed pursuant to the terms of this Agreement (to the extent such Shelf
Registration is not in connection with an Underwritten Offering), shall contain
(except if otherwise directed by the Required Investors) the “Selling
Stockholders” and “Plan of Distribution” sections in substantially the form
attached hereto as Exhibit B. The Company shall use its reasonable best efforts
to have such Shelf Registration Statement, and each other Shelf Registration
Statement required to be filed pursuant to the terms of this Agreement, declared
effective by the SEC as soon as practicable, but in no event later than the
applicable Effectiveness Deadline for such Shelf Registration Statement.
Whenever the Company is required by this Section 2(c) to use its best efforts to
effect the registration of Registrable Securities, each of the procedures and
requirements of Section 2(a)(i) and 2(a)(v) (including but not limited to the
requirements that the Company (A) notify all Investors of Registrable Securities
from whom such Request for registration has not been received and provide them
with the opportunity to participate in the offering and (B) use its best efforts
to have such S-3 Registration Statement declared and remain effective for the
time period specified herein) shall apply to such registration (and any
reference in such Sections 2(a)(i) and 2(a)(v) to “Demand Registration” shall,
for purposes of this Section 2(c), instead be deemed a reference to “S-3
Registration”). If the sole or lead managing Underwriter (if any) or the
Required Investors of the Registration shall advise the Company in writing that
in its opinion additional disclosure not required by Form S-3 is of material
importance to the success of the offering, then such Registration Statement
shall include such additional disclosure. Notwithstanding anything to the
contrary contained herein, no S-3 Request may be made under this Section 2(c)
within 90 days after the Effective Date of a Registration Statement filed by the
Company covering a firm commitment Underwritten Offering in which the Investors
of Registrable Securities shall have been entitled to join pursuant to this
Agreement in which there shall have been effectively registered all shares of
Registrable Securities as to which registration shall have been requested.
Subject to the limitations set forth in Section 2(a)(iii) for an S-3 Request for
an Underwritten Offering, there is no limitation on the number of such S-3
Registration pursuant to this Section 2(c) which the Company is obligated to
effect.

 



10

 

 

(ii) The registration rights granted pursuant to the provisions of this
Section 2(c) shall be in addition to the registration rights granted pursuant to
the other provisions of this Section 2.

 

(d) Registration of Other Securities. Whenever the Company shall effect a Demand
Registration, no securities other than the Registrable Securities shall be
covered by such registration unless (a) the Required Investors of the
Registration shall have consented in writing to the inclusion of such other
securities and (b) no Investor is unable to include any of its Registrable
Securities requested for inclusion in such registration by reason of
Section 2(a)(ii).

 

(e) Underwritten Offerings.

 

(i) Demand Underwritten Offerings. If requested by the sole or lead managing
Underwriter for any Underwritten Offering effected pursuant to a Demand
Registration, the Company shall enter into a customary underwriting agreement
with the Underwriters for such offering, such agreement to be reasonably
satisfactory in substance and form to the Required Investors of the Registration
and to contain such representations and warranties by the Company and such other
terms as are generally prevailing in agreements of that type, including, without
limitation, indemnification and contribution to the effect and to the extent
provided in Sections 6 and 7.

 



11

 

 

(ii) Investors of Registrable Securities to be Parties to Underwriting
Agreement. The Investors of Registrable Securities to be distributed by
Underwriters in an Underwritten Offering contemplated by Section 2 shall be
parties to the underwriting agreement between the Company and such Underwriters
and may, at such Investors’ option, require that any or all of the
representations and warranties by, and the other agreements on the part of, the
Company to and for the benefit of such Underwriters shall also be made to and
for the benefit of such Investors of Registrable Securities and that any or all
of the conditions precedent to the obligations of such Underwriters under such
underwriting agreement be conditions precedent to the obligations of such
Investors of Registrable Securities; provided, however, that the Company shall
not be required to make any representations or warranties with respect to
written information specifically provided by a selling Investor for inclusion in
the Registration Statement. No Investor shall be required to make any
representations or warranties to, or agreements with, the Company or the
Underwriters other than representations, warranties or agreements regarding such
Investor, such Investor’s Registrable Securities and such Investor’s intended
method of disposition.

 

(iii) Participation in Underwritten Registration. Notwithstanding anything
herein to the contrary, no Person may participate in any Underwritten Offering
hereunder unless such Person (i) agrees to sell its securities on the same terms
and conditions provided in any underwritten arrangements approved by the Persons
entitled hereunder to approve such arrangement and (ii) accurately completes and
executes in a timely manner all questionnaires, powers of attorney, indemnities,
custody agreements, underwriting agreements and other documents customary for
such an offering and reasonably required under the terms of such underwriting
arrangements.

 

(f) Allocation of Registrable Securities. In no event shall the Company include
any securities other than Registrable Securities on any Registration Statement
(other than on a Piggyback Registration) without the prior written consent of
the Required Investors. The initial number of Registrable Securities included in
any Registration Statement and any increase in the number of Registrable
Securities included therein shall first be allocated pro rata among the
Investors participating in such Registration Statement based on the number of
Registrable Securities held by each Investor included in such Registration
Statement at the time it is declared effective by the SEC. In the event that an
Investor sells or otherwise transfers any of such Investor’s Registrable
Securities, each transferee that becomes an Investor shall be allocated a pro
rata portion of the then remaining number of Registrable Securities included in
such Registration Statement for such transferor. Any shares of Common Stock
included in a Registration Statement and which remain allocated to any Person
which ceases to hold any Registrable Securities covered by such Registration
Statement shall be allocated to the remaining Investors, pro rata based on the
number of Registrable Securities then held by such Investors which are covered
by such Registration Statement. If the SEC requires that the Company register
less than the amount of shares of Common Stock originally included on any
Registration Statement at the time it was filed, the Registrable Securities on
such registration statement and any other securities allowed to be registered on
such Registration Statement (in accordance with this paragraph) shall be
decreased on a pro rata basis; provided, that following any such decrease, at
the request of the Required Investors, such Required Investors may elect to
withdraw such Registration Statement and thereafter the Request for such
Registration Statement shall not be deemed to constitute a Request for purposes
of Section 2(a) hereof.

 



12

 

 

(g) Legal Counsel. Subject to Section 5 hereof, Greenberg Traurig, LLP, counsel
solely to the lead investor (“Legal Counsel”) shall review and oversee any
registration pursuant to this Section 2 (“Legal Counsel”).

 

(h) Ineligibility to Use Form S-3. In the event that Form S-3 is not available
for the registration of the resale of Registrable Securities hereunder, the
Company shall (i) register the resale of the Registrable Securities on another
appropriate form reasonably acceptable to the Required Holders and (ii)
undertake to register the resale of the Registrable Securities on Form S-3 as
soon as such form is available, provided that the Company shall maintain the
effectiveness of all Registration Statements then in effect and the availability
for use of each prospectus contained therein until such time as a Registration
Statement on Form S-3 covering the resale of all the Registrable Securities has
been declared effective by the SEC and the prospectus contained therein is
available for use.

 

(i) Sufficient Number of Shares Registered. In the event the number of shares
available under any Shelf Registration Statement is insufficient to cover all of
the Registrable Securities required to be covered by such Shelf Registration
Statement or an Investor’s allocated portion of the Registrable Securities
pursuant to Section 2(k), the Company shall amend such Shelf Registration
Statement (if permissible), or file with the SEC a new Shelf Registration
Statement (on the short form available therefor, if applicable), or both, so as
to cover at least the Required Shelf Registration Amount as of the Trading Day
immediately preceding the date of the filing of such amendment or new Shelf
Registration Statement, in each case, as soon as practicable, but in any event
not later than fifteen (15) days after the necessity therefor arises (but taking
account of any Staff position with respect to the date on which the Staff will
permit such amendment to the Shelf Registration Statement and/or such new Shelf
Registration Statement (as the case may be) to be filed with the SEC). The
Company shall use reasonable best efforts to cause such amendment to such Shelf
Registration Statement and/or such new Shelf Registration Statement (as the case
may be) to become effective as soon as practicable following the filing thereof
with the SEC, but in no event later than the applicable Effectiveness Deadline
for such Shelf Registration Statement. For purposes of the foregoing provision,
the number of shares available under a Shelf Registration Statement shall be
deemed “insufficient to cover all of the Registrable Securities” if at any time
the number of shares of Common Stock available for resale under the applicable
Shelf Registration Statement is less than the product determined by multiplying
(i) the Required Shelf Registration Amount as of such time by (ii) 0.85. The
calculation set forth in the foregoing sentence shall be made without regard to
any limitations on (i) conversion of the Notes (and such calculation shall
assume that the Notes are then fully convertible into shares of Common Stock at
the then-prevailing applicable Conversion Price) and (ii) exercise of the
Warrants (and such calculation shall assume that the Warrants are then fully
exercisable for shares of Common Stock at the then-prevailing applicable
Exercise Prices).

 



13

 

 

(j) Effect of Failure to File and Obtain and Maintain Effectiveness of any
Registration Statement. If (i) a Registration Statement covering the resale of
all of the Registrable Securities required to be covered thereby (subject to any
reduction pursuant to Section 2(k)) and required to be filed by the Company
pursuant to this Agreement is (A) not filed with the SEC on or before the Filing
Deadline for such Registration Statement (a “Filing Failure”) (it being
understood that if the Company files a Registration Statement without affording
each Investor the opportunity to review and comment on the same as required by
Section 3(c) hereof, the Company shall be deemed to not have satisfied this
clause (i)(A) and such event shall be deemed to be a Filing Failure) or (B) not
declared effective by the SEC on or before the Effectiveness Deadline for such
Registration Statement (an “Effectiveness Failure”) (it being understood that if
on the Business Day immediately following the Effective Date for such
Registration Statement the Company shall not have filed a “final” prospectus for
such Registration Statement with the SEC under Rule 424(b) in accordance with
Section 3(b) (whether or not such a prospectus is technically required by such
rule), the Company shall be deemed to not have satisfied this clause (i)(B) and
such event shall be deemed to be an Effectiveness Failure), (ii) other than
during an Allowable Grace Period (as defined below), on any day after the
Effective Date of a Registration Statement sales of all of the Registrable
Securities required to be included on such Registration Statement (disregarding
any reduction pursuant to Section 2(k)) cannot be made pursuant to such
Registration Statement (including, without limitation, because of a failure to
keep such Registration Statement effective, a failure to disclose such
information as is necessary for sales to be made pursuant to such Registration
Statement, a suspension or delisting of (or a failure to timely list) the shares
of Common Stock on the Principal Market (as defined in the Securities Purchase
Agreement), or a failure to register a sufficient number of shares of Common
Stock or by reason of a stop order) or the prospectus contained therein is not
available for use for any reason (a “Maintenance Failure”), or (iii) if a
Registration Statement is not effective for any reason or the prospectus
contained therein is not available for use for any reason, the Company fails to
file with the SEC, any required reports under Section 13 or 15(d) of the 1934
Act such that it is not in compliance with Rule 144(c)(1) (or Rule 144(i)(2), if
applicable) (a “Current Public Information Failure”) as a result of which any of
the Investors are unable to sell the Registrable Securities included in such
Registration Statement without restriction under Rule 144 (including, without
limitation, volume restrictions), then, as partial relief for the damages to any
holder by reason of any such delay in, or reduction of, its ability to sell the
underlying shares of Common Stock (which remedy shall not be exclusive of any
other remedies available at law or in equity), the Company shall pay to each
holder of Registrable Securities relating to such Registration Statement an
amount in cash equal to two percent (2%)of such Investor’s original principal
amount stated in such Investor’s Note on the Closing Date (1) on the date of
such Filing Failure, Effectiveness Failure, Maintenance Failure or Current
Public Information Failure, as applicable, and (2) on every thirty (30) day
anniversary of (I) a Filing Failure until such Filing Failure is cured; (II) an
Effectiveness Failure until such Effectiveness Failure is cured; (III) a
Maintenance Failure until such Maintenance Failure is cured; and (IV) a Current
Public Information Failure until the earlier of (i) the date such Current Public
Information Failure is cured and (ii) such time that such public information is
no longer required pursuant to Rule 144 (in each case, pro rated for periods
totaling less than thirty (30) days). The payments to which a holder of
Registrable Securities shall be entitled pursuant to this Section 2(j) are
referred to herein as “Registration Delay Payments.” Following the initial
Registration Delay Payment for any particular event or failure (which shall be
paid on the date of such event or failure, as set forth above), without limiting
the foregoing, if an event or failure giving rise to the Registration Delay
Payments is cured prior to any thirty (30) day anniversary of such event or
failure, then such Registration Delay Payment shall be made on the third (3rd)
Business Day after such cure. In the event the Company fails to make
Registration Delay Payments in a timely manner in accordance with the foregoing,
such Registration Delay Payments shall bear interest at the rate of one and
one-half percent (1.5%) per month (prorated for partial months) until paid in
full. Notwithstanding the foregoing, (i) in no event shall the aggregate amount
of all Registration Delay Payments (without regard to any accrued interest
thereon in accordance with the preceding sentence) paid to an Investor exceed an
amount equal to 10% of such Investor’s original principal amount stated in such
Investor’s Note on the Closing Date, (ii) no single event or failure shall give
rise to more than one type of Registration Delay Payments and (iii) no
Registration Delay Payments shall be owed to an Investor (other than with
respect to a Maintenance Failure resulting from a suspension or delisting of (or
a failure to timely list) the shares of Common Stock on the Principal Market)
with respect to any period during which all of such Investor’s Registrable
Securities may be sold by such Investor without restriction under Rule 144
(including, without limitation, volume restrictions) and without the need for
current public information required by Rule 144(c)(1) (or Rule 144(i)(2), if
applicable).

 



14

 

 

(k) Offering. Notwithstanding anything to the contrary contained in this
Agreement, in the event the staff of the SEC (the “Staff”) or the SEC seeks to
characterize any offering pursuant to a Shelf Registration Statement filed
pursuant to this Agreement as constituting an offering of securities by, or on
behalf of, the Company, or in any other manner, such that the Staff or the SEC
do not permit such Shelf Registration Statement to become effective and used for
resales in a manner that does not constitute such an offering and that permits
the continuous resale at the market by the Investors participating therein (or
as otherwise may be acceptable to the Investors participating therein) without
being named therein as an “underwriter,” then the Company shall reduce the
number of shares to be included in such Shelf Registration Statement by all
Investors participating therein until such time as the Staff and the SEC shall
so permit such Shelf Registration Statement to become effective as aforesaid. In
making such reduction, the Company shall reduce the number of shares to be
included by all Investors on a pro rata basis (based upon the number of
Registrable Securities otherwise required to be included for each Investor whose
Registration Securities are included in such Registration Statement) unless the
inclusion of shares by a particular Investor or a particular set of Investors
are resulting in the Staff or the SEC’s “by or on behalf of the Company”
offering position, in which event the shares held by such Investor or set of
Investors shall be the only shares subject to reduction (and if by a set of
Investors on a pro rata basis by such Investors or on such other basis as would
result in the exclusion of the least number of shares by all such Investors);
provided, that, with respect to such pro rata portion allocated to any Investor,
such Investor may elect the allocation of such pro rata portion among the
Registrable Securities of such Investor. In addition, in the event that the
Staff or the SEC requires any Investor seeking to sell securities under a
Registration Statement filed pursuant to this Agreement to be specifically
identified as an ”underwriter” in order to permit such Shelf Registration
Statement to become effective, and such Investor does not consent to being so
named as an underwriter in such Registration Statement, then, in each such case,
the Company shall reduce the total number of Registrable Securities to be
registered on behalf of such Investor, until such time as the Staff or the SEC
does not require such identification or until such Investor accepts such
identification and the manner thereof. Any reduction pursuant to this paragraph
will first reduce all Registrable Securities other than those issued pursuant to
the Securities Purchase Agreement. In the event of any reduction in Registrable
Securities pursuant to this paragraph, an affected Investor shall have the right
to require, upon delivery of a written request to the Company signed by such
Investor, the Company to file a registration statement within thirty (30) days
of such request (subject to any restrictions imposed by Rule 415 or required by
the Staff or the SEC) for resale by such Investor in a manner acceptable to such
Investor, and the Company shall following such request cause to be and keep
effective such registration statement in the same manner as otherwise
contemplated in this Agreement for registration statements hereunder, in each
case until such time as: (i) all Registrable Securities held by such
Investor have been registered and sold pursuant to an effective Registration
Statement in a manner acceptable to such Investor; (ii) solely if the applicable
Registration Statement is a Shelf Registration Statement that is not related to
an Underwritten Offering, all Registrable Securities may be resold by such
Investor without restriction (including, without limitation, volume limitations)
pursuant to Rule 144 (taking account of any Staff position with respect to
“affiliate” status) and without the need for current public information required
by Rule 144(c)(1) (or Rule 144(i)(2), if applicable) or (iii) such Investor
agrees to be named as an underwriter in any such Registration Statement in a
manner acceptable to such Investor as to all Registrable Securities held by such
Investor and that have not theretofore been included in a Registration Statement
under this Agreement (it being understood that the special demand right under
this sentence may be exercised by an Investor multiple times and with respect to
limited amounts of Registrable Securities in order to permit the resale thereof
by such Investor as contemplated above).

 



15

 

 

3.Related Obligations.

 

Whenever the Company is required to effect the registration of Registrable
Securities under the 1933 pursuant to Section 2 of this Agreement, the Company
shall use its reasonable best efforts to effect the registration of the
Registrable Securities in accordance with the intended method of disposition
thereof, and pursuant thereto, the Company shall have the following obligations:

 

(a) The Company shall promptly prepare and file with the SEC a Registration
Statement with respect to all the Registrable Securities required to be covered
by such Registration Statement (but in no event later than the applicable Filing
Deadline) and use its best efforts to cause such Registration Statement to
become effective as soon as practicable after such filing (but in no event later
than the Effectiveness Deadline). Subject to Allowable Grace Periods, the
Company shall keep each Registration Statement effective (and the prospectus
contained therein available for use) (and if such offering is under a Shelf
Registration Statement, such effectiveness shall be pursuant to Rule 415 for
resales by the Investors on a delayed or continuous basis at then-prevailing
market prices (and not fixed prices)) at all times until (i) if such
Registration Statement is not a Shelf Registration Statement or an Underwritten
Offering pursuant to a Shelf Registration Statement, one hundred and eighty
(180) days after the Effective Date of such Registration Statement and (ii) if
such Registration Statement is a Shelf Registration Statement (other than an
Underwritten Offering), the earlier of (x) the date as of which all of the
Investors may sell all of the Registrable Securities required to be covered by
such Shelf Registration Statement (disregarding any reduction pursuant to
Section 2(k)) without restriction pursuant to Rule 144 (including, without
limitation, volume restrictions) and without the need for current public
information required by Rule 144(c)(1) (or Rule 144(i)(2), if applicable) or (y)
the date on which the Investors shall have sold all of the Registrable
Securities covered by such Shelf Registration Statement (the “Registration
Period”). Notwithstanding anything to the contrary contained in this Agreement,
the Company shall ensure that, when filed and at all times while effective, each
Registration Statement (including, without limitation, all amendments and
supplements thereto) and the prospectus (including, without limitation, all
amendments and supplements thereto) used in connection with such Registration
Statement (1) shall not contain any untrue statement of a material fact or omit
to state a material fact required to be stated therein, or necessary to make the
statements therein (in the case of prospectuses, in the light of the
circumstances in which they were made) not misleading and (2) will disclose
(whether directly or through incorporation by reference to other SEC filings to
the extent permitted) all material information regarding the Company and its
securities. The Company shall submit to the SEC, within two (2) Business Day
after the later of the date that (i) the Company learns that no review of a
particular Registration Statement will be made by the Staff or that the Staff
has no further comments on a particular Registration Statement (as the case may
be) and (ii) the consent of Legal Counsel is obtained pursuant to Section 3(c)
(which consent shall be immediately sought), a request for acceleration of
effectiveness of such Registration Statement to a time and date not later than
forty-eight (48) hours after the submission of such request.

 



16

 

 

(b) Subject to Section 3(r) of this Agreement, the Company shall prepare and
file with the SEC such amendments (including, without limitation, post-effective
amendments) and supplements to each Registration Statement and the prospectus
used in connection with each such Registration Statement, which prospectus is to
be filed pursuant to Rule 424 promulgated under the 1933 Act, as may be
necessary to keep each such Registration Statement effective at all times during
the Registration Period for such Registration Statement, and, during such
period, comply with the provisions of the 1933 Act with respect to the
disposition of all Registrable Securities of the Company required to be covered
by such Registration Statement until such time as all of such Registrable
Securities shall have been disposed of in accordance with the intended methods
of disposition by the seller or sellers thereof as set forth in such
Registration Statement; provided, however, by 8:30 a.m. (New York time) on the
Business Day immediately following each Effective Date, the Company shall file
with the SEC in accordance with Rule 424(b) under the 1933 Act the final
prospectus to be used in connection with sales pursuant to the applicable
Registration Statement (whether or not such a prospectus is technically required
by such rule). In the case of amendments and supplements to any Registration
Statement which are required to be filed pursuant to this Agreement (including,
without limitation, pursuant to this Section 3(b)) by reason of the Company
filing a Quarterly Report on Form 10-Q, an Annual Report on Form 10-K or any
successor report(s) thereto under the 1934 Act, the Company shall have
incorporated such report by reference into such Registration Statement, if
applicable, or shall file such amendments or supplements with the SEC on the
same day on which the 1934 Act report is filed which created the requirement for
the Company to amend or supplement such Registration Statement.

 

(c) The Company shall (A) permit Legal Counsel and legal counsel for each other
Investor to review and comment upon (i) each Registration Statement at least
five (5) Business Days prior to its filing with the SEC and (ii) all amendments
and supplements to each Registration Statement (including, without limitation,
the prospectus contained therein) (except for Annual Reports on Form 10-K,
Quarterly Reports on Form 10-Q, Current Reports on Form 8-K, and any similar or
successor reports) within a reasonable number of days prior to their filing with
the SEC, and (B) not file any Registration Statement or amendment or supplement
thereto in a form to which Legal Counsel or any legal counsel for any other
Investor reasonably objects. The Company shall not submit a request for
acceleration of the effectiveness of a Registration Statement or any amendment
or supplement thereto or to any prospectus contained therein without the prior
consent of Legal Counsel, which consent shall not be unreasonably withheld. The
Company shall promptly furnish to Legal Counsel and, upon each other Investor’s
written request, legal counsel for each such other Investor, without charge, (i)
copies of any correspondence from the SEC or the Staff to the Company or its
representatives relating to each Registration Statement, provided that such
correspondence shall not contain any material, non-public information regarding
the Company or any of its Subsidiaries (as defined in the Securities Purchase
Agreement), (ii) after the same is prepared and filed with the SEC, one (1) copy
of each Registration Statement and any amendment(s) and supplement(s) thereto,
including, without limitation, financial statements and schedules, all documents
incorporated therein by reference, if requested by an Investor, and all exhibits
and (iii) upon the effectiveness of each Registration Statement, one (1) copy of
the prospectus included in such Registration Statement and all amendments and
supplements thereto. The Company shall reasonably cooperate with Legal Counsel
and legal counsel for each other Investor in performing the Company’s
obligations pursuant to this Section 3.

 



17

 

 

(d) The Company shall promptly furnish to each Investor whose Registrable
Securities are included in any Registration Statement, without charge, (i) after
the same is prepared and filed with the SEC, at least one (1) copy of each
Registration Statement and any amendment(s) and supplement(s) thereto,
including, without limitation, financial statements and schedules, all documents
incorporated therein by reference, if requested by an Investor, all exhibits and
each preliminary prospectus, (ii) upon the effectiveness of each Registration
Statement, ten (10) copies of the prospectus included in such Registration
Statement and all amendments and supplements thereto (or such other number of
copies as such Investor may reasonably request from time to time) and (iii) such
other documents, including, without limitation, copies of any preliminary or
final prospectus, as such Investor may reasonably request from time to time in
order to facilitate the disposition of the Registrable Securities owned by such
Investor; provided, that any such item which is available on the SEC’s EDGAR
System (or successor thereto) need not be furnished in physical form.

 

(e) Upon the reasonable request of an Investor, the Company shall use its
reasonable best efforts to (i) register and qualify, unless an exemption from
registration and qualification applies, the resale by Investors of the
Registrable Securities covered by a Registration Statement under such other
securities or “blue sky” laws of all applicable jurisdictions in the United
States, (ii) prepare and file in those jurisdictions, such amendments
(including, without limitation, post-effective amendments) and supplements to
such registrations and qualifications as may be necessary to maintain the
effectiveness thereof during the Registration Period, (iii) take such other
actions as may be necessary to maintain such registrations and qualifications in
effect at all times during the Registration Period, and (iv) take all other
actions reasonably necessary or advisable to qualify the Registrable Securities
for sale in such jurisdictions; provided, however, the Company shall not be
required in connection therewith or as a condition thereto to (x) qualify to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this Section 3(e), (y) subject itself to general taxation in any such
jurisdiction, or (z) file a general consent to service of process in any such
jurisdiction. The Company shall promptly notify Legal Counsel, legal counsel for
each other Investor and each Investor who holds Registrable Securities of the
receipt by the Company of any notification with respect to the suspension of the
registration or qualification of any of the Registrable Securities for sale
under the securities or “blue sky” laws of any jurisdiction in the United States
or its receipt of actual notice of the initiation or threatening of any
proceeding for such purpose.

 



18

 

 

(f) The Company shall notify Legal Counsel, legal counsel for each other
Investor and each Investor in writing of the happening of any event, as promptly
as practicable after becoming aware of such event, as a result of which the
prospectus included in a Registration Statement, as then in effect, includes an
untrue statement of a material fact or omission to state a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading
(provided that in no event shall such notice contain any material, non-public
information regarding the Company or any of its Subsidiaries), and, subject to
Section 3(r), promptly prepare a supplement or amendment to such Registration
Statement and such prospectus contained therein to correct such untrue statement
or omission and deliver ten (10) copies of such supplement or amendment to Legal
Counsel, legal counsel for each other Investor and each Investor (or such other
number of copies as Legal Counsel, legal counsel for each other Investor or such
Investor may reasonably request). The Company shall also promptly notify Legal
Counsel, legal counsel for each other Investor and each Investor in writing (i)
when a prospectus or any prospectus supplement or post-effective amendment has
been filed, when a Registration Statement or any post-effective amendment has
become effective (notification of such effectiveness shall be delivered to Legal
Counsel, legal counsel for each other Investor and each Investor by facsimile or
e-mail on the same day of such effectiveness and by overnight mail), and when
the Company receives written notice from the SEC that a Registration Statement
or any post-effective amendment will be reviewed by the SEC, (ii) of any request
by the SEC for amendments or supplements to a Registration Statement or related
prospectus or related information, (iii) of the Company’s reasonable
determination that a post-effective amendment to a Registration Statement would
be appropriate; and (iv) of the receipt of any request by the SEC or any other
federal or state governmental authority for any additional information relating
to the Registration Statement or any amendment or supplement thereto or any
related prospectus. The Company shall respond as promptly as practicable to any
comments received from the SEC with respect to each Registration Statement or
any amendment thereto (it being understood and agreed that the Company’s
response to any such comments shall be delivered to the SEC no later than ten
(10) Business Days after the receipt thereof).

 

(g) The Company shall (i) use its reasonable best efforts to prevent the
issuance of any stop order or other suspension of effectiveness of each
Registration Statement or the use of any prospectus contained therein, or the
suspension of the qualification, or the loss of an exemption from qualification,
of any of the Registrable Securities for sale in any jurisdiction and, if such
an order or suspension is issued, to obtain the withdrawal of such order or
suspension at the earliest possible moment and (ii) notify Legal Counsel, legal
counsel for each other Investor and each Investor who holds Registrable
Securities of the issuance of such order and the resolution thereof or its
receipt of actual notice of the initiation or threat of any proceeding for such
purpose.

 



19

 

 

(h) With respect to any Underwritten Offering hereunder or if any Investor may
be required under applicable securities law to be described in any Registration
Statement as an underwriter and such Investor consents to so being named an
underwriter, at the request of any Investor, the Company shall furnish to such
Investor, on the date of the effectiveness of such Registration Statement and
thereafter from time to time on such dates as an Investor may reasonably request
(i) a letter, dated such date, from the Company’s independent certified public
accountants in form and substance as is customarily given by independent
certified public accountants to underwriters in an underwritten public offering,
addressed to the Investors, and (ii) an opinion, dated as of such date, of
counsel representing the Company for purposes of such Registration Statement, in
form, scope and substance as is customarily given in an underwritten public
offering, addressed to the Investors.

 

(i) With respect to any Underwritten Offering hereunder or if any Investor may
be required under applicable securities law to be described in any Registration
Statement as an underwriter and such Investor consents to so being named an
underwriter, upon the written request of such Investor, the Company shall make
available for inspection by (i) such Investor, (ii) legal counsel for such
Investor identified by such Investor in a writing delivered to the Company, and
(iii) one (1) firm of accountants or other agents retained by such Investor
(collectively, the “Inspectors”), all pertinent financial and other records, and
pertinent corporate documents and properties of the Company (collectively, the
“Records”), as shall be reasonably deemed necessary by each Inspector, and cause
the Company’s officers, directors and employees to supply all information which
any Inspector may reasonably request; provided, however, each Inspector shall
agree in writing to hold in strict confidence and not to make any disclosure
(except to such Investor) or use of any Record or other information which the
Company’s board of directors determines in good faith to be confidential, and of
which determination the Inspectors are so notified, unless (1) the disclosure of
such Records is necessary to avoid or correct a misstatement or omission in any
Registration Statement or is otherwise required under the 1933 Act, (2) the
release of such Records is ordered pursuant to a final, non-appealable subpoena
or order from a court or government body of competent jurisdiction, or (3) the
information in such Records has been made generally available to the public
other than by disclosure in violation of this Agreement or any other Transaction
Document (as defined in the Securities Purchase Agreement). Such Investor agrees
that it shall, upon learning that disclosure of such Records is sought in or by
a court or governmental body of competent jurisdiction or through other means,
give prompt notice to the Company and allow the Company, at its expense, to
undertake appropriate action to prevent disclosure of, or to obtain a protective
order for, the Records deemed confidential. Nothing herein (or in any other
confidentiality agreement between the Company and such Investor, if any) shall
be deemed to limit any Investor’s ability to sell Registrable Securities in a
manner which is otherwise consistent with applicable laws and regulations.

 

(j) The Company shall hold in confidence and not make any disclosure of
information concerning an Investor provided to the Company unless (i) disclosure
of such information is necessary to comply with federal or state securities
laws, (ii) the disclosure of such information is necessary to avoid or correct a
misstatement or omission in any Registration Statement or is otherwise required
to be disclosed in such Registration Statement pursuant to the 1933 Act, (iii)
the release of such information is ordered pursuant to a subpoena or other
final, non-appealable order from a court or governmental body of competent
jurisdiction, or (iv) such information has been made generally available to the
public other than by disclosure in violation of this Agreement or any other
Transaction Document. The Company agrees that it shall, upon learning that
disclosure of such information concerning an Investor is sought in or by a court
or governmental body of competent jurisdiction or through other means, give
prompt written notice to such Investor and allow such Investor, at such
Investor’s expense, to undertake appropriate action to prevent disclosure of, or
to obtain a protective order for, such information.

 



20

 

 

(k) Without limiting any obligation of the Company under the Securities Purchase
Agreement, the Company shall use its reasonable best efforts either to (i) cause
all of the Registrable Securities covered by each Registration Statement to be
listed on each securities exchange on which securities of the same class or
series issued by the Company are then listed, if any, if the listing of such
Registrable Securities is then permitted under the rules of such exchange, (ii)
secure designation and quotation of all of the Registrable Securities covered by
each Registration Statement on an Eligible Market (as defined in the Securities
Purchase Agreement), or (iii) if, despite the Company’s best efforts to satisfy
the preceding clauses (i) or (ii) the Company is unsuccessful in satisfying the
preceding clauses (i) or (ii), without limiting the generality of the foregoing,
to use its reasonable best efforts to arrange for at least two market makers to
register with the Financial Industry Regulatory Authority (“FINRA”) as such with
respect to such Registrable Securities. In addition, the Company shall cooperate
with each Investor and any broker or dealer through which any such Investor
proposes to sell its Registrable Securities in effecting a filing with FINRA
pursuant to FINRA Rule 5110 as requested by such Investor. The Company shall pay
all fees and expenses in connection with satisfying its obligations under this
Section 3(k).

 

(l) The Company shall cooperate with the Investors who hold Registrable
Securities being offered pursuant to a Registration Statement and, to the extent
applicable, facilitate the timely preparation and delivery of certificates (not
bearing any restrictive legend) representing such Registrable Securities and
enable such certificates to be in such denominations or amounts (as the case may
be) as such Investors may reasonably request from time to time and registered in
such names as such Investors may request.

 

(m) If requested by an Investor, the Company shall as soon as practicable after
receipt of notice from such Investor and subject to Section 3(r) hereof, (i)
incorporate in a prospectus supplement or post-effective amendment such
information as an Investor reasonably requests to be included therein relating
to the sale and distribution of Registrable Securities, including, without
limitation, information with respect to the number of Registrable Securities
being offered or sold, the purchase price being paid therefor and any other
terms of the offering of the Registrable Securities to be sold in such offering;
(ii) make all required filings of such prospectus supplement or post-effective
amendment after being notified of the matters to be incorporated in such
prospectus supplement or post-effective amendment; and (iii) supplement or make
amendments to any Registration Statement or prospectus contained therein if
reasonably requested by an Investor holding any Registrable Securities.

 

(n) The Company shall use its reasonable best efforts to cause the Registrable
Securities covered by a Registration Statement to be registered with or approved
by such other governmental agencies or authorities as may be necessary to
consummate the disposition of such Registrable Securities.

 



21

 

 

(o) The Company shall make generally available to its security holders as soon
as practical, but not later than ninety (90) days after the close of the period
covered thereby, an earnings statement (in form complying with, and in the
manner provided by, the provisions of Rule 158 under the 1933 Act) covering a
twelve-month period beginning not later than the first day of the Company’s
fiscal quarter next following the applicable Effective Date of each Registration
Statement.

 

(p) The Company shall otherwise use its reasonable best efforts to comply with
all applicable rules and regulations of the SEC in connection with any
registration hereunder.

 

(q) Within one (1) Business Day after a Registration Statement which covers
Registrable Securities is declared effective by the SEC, the Company shall
deliver, and shall cause legal counsel for the Company to deliver, to the
transfer agent for such Registrable Securities (with copies to the Investors
whose Registrable Securities are included in such Registration Statement)
confirmation that such Registration Statement has been declared effective by the
SEC in the form attached hereto as Exhibit A.

 

(r) Notwithstanding anything to the contrary herein (but subject to the last
sentence of this Section 3(r)), at any time after the Effective Date of a
particular Registration Statement, the Company may delay the disclosure of
material, non-public information concerning the Company or any of its
Subsidiaries the disclosure of which at the time is not, in the good faith
opinion of the board of directors of the Company, in the best interest of the
Company and, in the opinion of counsel to the Company, otherwise required (a
“Grace Period”), provided that the Company shall promptly notify the Investors
in writing of the (i) existence of material, non-public information giving rise
to a Grace Period (provided that in each such notice the Company shall not
disclose the content of such material, non-public information to any of the
Investors) and the date on which such Grace Period will begin and (ii) date on
which such Grace Period ends, provided further that (I) no Grace Period shall
exceed ten (10) consecutive days and during any three hundred sixty five (365)
day period all such Grace Periods shall not exceed an aggregate of thirty (30)
days, (II) the first day of any Grace Period must be at least five (5) Trading
Days after the last day of any prior Grace Period and (III) no Grace Period may
exist during the sixty (60) Trading Day period immediately following the
Effective Date of such Registration Statement (provided that such sixty (60)
Trading Day period shall be extended by the number of Trading Days during such
period and any extension thereof contemplated by this proviso during which such
Registration Statement is not effective or the prospectus contained therein is
not available for use) (each, an “Allowable Grace Period”). For purposes of
determining the length of a Grace Period above, such Grace Period shall begin on
and include the date the Investors receive the notice referred to in clause (i)
above and shall end on and include the later of the date the Investors receive
the notice referred to in clause (ii) above and the date referred to in such
notice. The provisions of Section 3(g) hereof shall not be applicable during the
period of any Allowable Grace Period. Upon expiration of each Grace Period, the
Company shall again be bound by the first sentence of Section 3(f) with respect
to the information giving rise thereto unless such material, non-public
information is no longer applicable. Notwithstanding anything to the contrary
contained in this Section 3(r), the Company shall cause its transfer agent to
deliver unlegended shares of Common Stock to a transferee of an Investor in
accordance with the terms of the Securities Purchase Agreement in connection
with any sale of Registrable Securities with respect to which such Investor has
entered into a contract for sale, and delivered a copy of the prospectus
included as part of the particular Registration Statement to the extent
applicable, prior to such Investor’s receipt of the notice of a Grace Period and
for which the Investor has not yet settled.

 



22

 

 

(s) The Company shall take all other reasonable actions necessary to expedite
and facilitate disposition by each Investors of its Registrable Securities
pursuant to each Registration Statement.

 

4.Obligations of the Investors.

 

(a) At least five (5) Business Days prior to the first anticipated filing date
of each Registration Statement, the Company shall notify each Investor in
writing of the information the Company requires from each such Investor with
respect to such Registration Statement. It shall be a condition precedent to the
obligations of the Company to complete the registration pursuant to this
Agreement with respect to the Registrable Securities of a particular Investor
that such Investor shall furnish to the Company such information regarding
itself, the Registrable Securities held by it and the intended method of
disposition of the Registrable Securities held by it, as shall be reasonably
required to effect and maintain the effectiveness of the registration of such
Registrable Securities and shall execute such documents in connection with such
registration as the Company may reasonably request.

 

(b) Each Investor, by such Investor’s acceptance of the Registrable Securities,
agrees to cooperate with the Company as reasonably requested by the Company in
connection with the preparation and filing of each Registration Statement
hereunder, unless such Investor has notified the Company in writing of such
Investor’s election to exclude all of such Investor’s Registrable Securities
from such Registration Statement.

 

(c) Each Investor agrees that, upon receipt of any notice from the Company of
the happening of any event of the kind described in Section 3(g) or the first
sentence of 3(f), such Investor will immediately discontinue disposition of
Registrable Securities pursuant to any Registration Statement(s) covering such
Registrable Securities until such Investor’s receipt of the copies of the
supplemented or amended prospectus contemplated by Section 3(g) or the first
sentence of Section 3(f) or receipt of notice that no supplement or amendment is
required. Notwithstanding anything to the contrary in this Section 4(c), the
Company shall cause its transfer agent to deliver unlegended shares of Common
Stock to a transferee of an Investor in accordance with the terms of the
Securities Purchase Agreement in connection with any sale of Registrable
Securities with respect to which such Investor has entered into a contract for
sale prior to the Investor’s receipt of a notice from the Company of the
happening of any event of the kind described in Section 3(g) or the first
sentence of Section 3(f) and for which such Investor has not yet settled.

 

(d) Each Investor covenants and agrees that it will comply with the prospectus
delivery requirements of the 1933 Act as applicable to it in connection with
sales of Registrable Securities pursuant to a Registration Statement.

 



23

 

 

5.Expenses of Registration.

 

All reasonable expenses, other than underwriting discounts and commissions,
incurred in connection with registrations, filings or qualifications pursuant to
Sections 2 and 3, including, without limitation, including, without limitation
(i) all SEC, stock exchange, FINRA and other registration, listing and filing
fees, (ii) all fees and expenses incurred in connection with compliance with
state securities or blue sky laws and compliance with the rules of any stock
exchange (including fees and disbursements of counsel in connection with such
compliance and the preparation of a blue sky memorandum and legal investment
survey), (iii) all expenses of any Persons in preparing or assisting in
preparing, word processing, printing, distributing, mailing and delivering any
Registration Statement, any prospectus, any underwriting agreements, transmittal
letters, securities sales agreements, securities certificates and other
documents relating to the performance of or compliance with this Agreement, (iv)
the fees and disbursements of counsel for the Company, (v) the fees and
disbursements of all independent public accountants (including the expenses of
any audit and/or "cold comfort" letters) and the fees and expenses of other
Persons, including experts, retained by the Company, (vi) to the extent a
Registration Statement involves an Underwritten Offering, the expenses incurred
in connection with making road show presentations and holding meetings with
potential investors to facilitate the distribution and sale of Registrable
Securities which are customarily borne by the issuer, (vii) any fees and
disbursements of underwriters customarily paid by issuers or sellers of
securities, and (viii) premiums and other costs of policies of insurance against
liabilities arising out of the public offering of the Registrable Securities
being registered. The Company shall also reimburse Legal Counsel for its
reasonable fees and disbursements in connection with registration, filing or
qualification pursuant to Sections 2 and 3 of this Agreement, which amount
solely with respect to any offering pursuant to a Shelf Registration Statement
shall be limited to $10,000 per Shelf Registration Statement.

 



24

 

 

6.Indemnification.

 

(a) To the fullest extent permitted by law, the Company will, and hereby does,
indemnify, hold harmless and defend each Investor and each of its directors,
officers, stockholders, members, partners, employees, agents, advisors,
representatives (and any other Persons with a functionally equivalent role of a
Person holding such titles notwithstanding the lack of such title or any other
title) and each Person, if any, who controls such Investor within the meaning of
the 1933 Act or the 1934 Act and each of the directors, officers, stockholders,
members, partners, employees, agents, advisors, representatives (and any other
Persons with a functionally equivalent role of a Person holding such titles
notwithstanding the lack of such title or any other title) of such controlling
Persons (each, an “Indemnified Person”), against any losses, obligations,
claims, damages, liabilities, contingencies, judgments, fines, penalties,
charges, costs (including, without limitation, court costs, reasonable
attorneys’ fees and costs of defense and investigation), amounts paid in
settlement or expenses, joint or several, (collectively, “Claims”) incurred in
investigating, preparing or defending any action, claim, suit, inquiry,
proceeding, investigation or appeal taken from the foregoing by or before any
court or governmental, administrative or other regulatory agency, body or the
SEC, whether pending or threatened, whether or not an indemnified party is or
may be a party thereto (“Indemnified Damages”), to which any of them may become
subject insofar as such Claims (or actions or proceedings, whether commenced or
threatened, in respect thereof) arise out of or are based upon: (i) any untrue
statement or alleged untrue statement of a material fact in a Registration
Statement or any post-effective amendment thereto or in any filing made in
connection with the qualification of the offering under the securities or other
“blue sky” laws of any jurisdiction in which Registrable Securities are offered
(“Blue Sky Filing”), or the omission or alleged omission to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading, (ii) any untrue statement or alleged untrue statement of a
material fact contained in any preliminary prospectus if used prior to the
effective date of such Registration Statement, or contained in the final
prospectus (as amended or supplemented, if the Company files any amendment
thereof or supplement thereto with the SEC) or the omission or alleged omission
to state therein any material fact necessary to make the statements made
therein, in light of the circumstances under which the statements therein were
made, not misleading or (iii) any violation or alleged violation by the Company
of the 1933 Act, the 1934 Act, any other law, including, without limitation, any
state securities law, or any rule or regulation thereunder relating to the offer
or sale of the Registrable Securities pursuant to a Registration Statement (the
matters in the foregoing clauses (i) through (iii) being, collectively,
“Violations”). Subject to Section 6(c), the Company shall reimburse the
Indemnified Persons, promptly as such expenses are incurred and are due and
payable, for any legal fees or other reasonable expenses incurred by them in
connection with investigating or defending any such Claim. Notwithstanding
anything to the contrary contained herein, the indemnification agreement
contained in this Section 6(a): (i) shall not apply to a Claim by an Indemnified
Person arising out of or based upon a Violation which occurs in reliance upon
and in conformity with information furnished in writing to the Company by or on
behalf of Legal Counsel or such Indemnified Person for such Indemnified Person
expressly for use in connection with the preparation of such Registration
Statement or any such amendment thereof or supplement thereto, or any
preliminary or final prospectus, and (ii) shall not be available to a particular
Investor to the extent such Claim is based on a failure of such Investor to
deliver or to cause to be delivered the prospectus made available by the Company
(to the extent applicable), including, without limitation, a corrected
prospectus, if such prospectus or corrected prospectus was timely made available
by the Company pursuant to Section 3(d) and then only if, and to the extent
that, following the receipt of the corrected prospectus no grounds for such
Claim would have existed; and (iii) shall not apply to amounts paid in
settlement of any Claim if such settlement is effected without the prior written
consent of the Company, which consent shall not be unreasonably withheld or
delayed. Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of the Indemnified Person and shall survive
the transfer of any of the Registrable Securities by any of the Investors
pursuant to Section 9.

 

(b) In connection with any Registration Statement in which an Investor is
participating, such Investor agrees to severally and not jointly indemnify, hold
harmless and defend, to the same extent and in the same manner as is set forth
in Section 6(a), the Company, each of its directors, each of its officers who
signs the Registration Statement and each Person, if any, who controls the
Company within the meaning of the 1933 Act or the 1934 Act (each, an
“Indemnified Party”), against any Claim or Indemnified Damages to which any of
them may become subject, under the 1933 Act, the 1934 Act or otherwise, insofar
as such Claim or Indemnified Damages arise out of or are based upon any
Violation, in each case, to the extent, and only to the extent, that such
Violation occurs in reliance upon and in conformity with written information
furnished to the Company by such Investor expressly for use in connection with
such Registration Statement, or any preliminary or final prospectus; and,
subject to Section 6(c) and the below provisos in this Section 6(b), such
Investor will reimburse an Indemnified Party any legal fees or other expenses
reasonably incurred by such Indemnified Party in connection with investigating
or defending any such Claim; provided, however, the indemnity agreement
contained in this Section 6(b) and the agreement with respect to contribution
contained in Section 7 shall not apply to amounts paid in settlement of any
Claim if such settlement is effected without the prior written consent of such
Investor, which consent shall not be unreasonably withheld or delayed, provided
further that such Investor shall be liable under this Section 6(b) for only that
amount of a Claim or Indemnified Damages as does not exceed the net proceeds to
such Investor as a result of the applicable sale of Registrable Securities
pursuant to such Registration Statement. Such indemnity shall remain in full
force and effect regardless of any investigation made by or on behalf of such
Indemnified Party and shall survive the transfer of any of the Registrable
Securities by any of the Investors pursuant to Section 9.

 



25

 

 

(c) Promptly after receipt by an Indemnified Person or Indemnified Party (as the
case may be) under this Section 6 of notice of the commencement of any action or
proceeding (including, without limitation, any governmental action or
proceeding) involving a Claim, such Indemnified Person or Indemnified Party (as
the case may be) shall, if a Claim in respect thereof is to be made against any
indemnifying party under this Section 6, deliver to the indemnifying party a
written notice of the commencement thereof, and the indemnifying party shall
have the right to participate in, and, to the extent the indemnifying party so
desires, jointly with any other indemnifying party similarly noticed, to assume
control of the defense thereof with counsel mutually satisfactory to the
indemnifying party and the Indemnified Person or the Indemnified Party (as the
case may be); provided, however, an Indemnified Person or Indemnified Party (as
the case may be) shall have the right to retain its own counsel with the fees
and expenses of such counsel to be paid by the indemnifying party if: (i) the
indemnifying party has agreed in writing to pay such fees and expenses; (ii) the
indemnifying party shall have failed promptly to assume the defense of such
Claim and to employ counsel reasonably satisfactory to such Indemnified Person
or Indemnified Party (as the case may be) in any such Claim; or (iii) the named
parties to any such Claim (including, without limitation, any impleaded parties)
include both such Indemnified Person or Indemnified Party (as the case may be)
and the indemnifying party, and such Indemnified Person or such Indemnified
Party (as the case may be) shall have been advised by counsel that a conflict of
interest is likely to exist if the same counsel were to represent such
Indemnified Person or such Indemnified Party and the indemnifying party (in
which case, if such Indemnified Person or such Indemnified Party (as the case
may be) notifies the indemnifying party in writing that it elects to employ
separate counsel at the expense of the indemnifying party, then the indemnifying
party shall not have the right to assume the defense thereof and such counsel
shall be at the expense of the Indemnifying Party, provided further that in the
case of clause (iii) above the indemnifying party shall not be responsible for
the reasonable fees and expenses of more than one (1) separate legal counsel for
such Indemnified Person or Indemnified Party (as the case may be). The
Indemnified Party or Indemnified Person (as the case may be) shall reasonably
cooperate with the indemnifying party in connection with any negotiation or
defense of any such action or Claim by the indemnifying party and shall furnish
to the indemnifying party all information reasonably available to the
Indemnified Party or Indemnified Person (as the case may be) which relates to
such action or Claim. The indemnifying party shall keep the Indemnified Party or
Indemnified Person (as the case may be) reasonably apprised at all times as to
the status of the defense or any settlement negotiations with respect thereto.
No indemnifying party shall be liable for any settlement of any action, claim or
proceeding effected without its prior written consent; provided, however, the
indemnifying party shall not unreasonably withhold, delay or condition its
consent. No indemnifying party shall, without the prior written consent of the
Indemnified Party or Indemnified Person (as the case may be), consent to entry
of any judgment or enter into any settlement or other compromise which does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such Indemnified Party or Indemnified Person (as the case may be) of a
release from all liability in respect to such Claim or litigation, and such
settlement shall not include any admission as to fault on the part of the
Indemnified Party. Following indemnification as provided for hereunder, the
indemnifying party shall be subrogated to all rights of the Indemnified Party or
Indemnified Person (as the case may be) with respect to all third parties, firms
or corporations relating to the matter for which indemnification has been made.
The failure to deliver written notice to the indemnifying party within a
reasonable time of the commencement of any such action shall not relieve such
indemnifying party of any liability to the Indemnified Person or Indemnified
Party (as the case may be) under this Section 6, except to the extent that the
indemnifying party is materially and adversely prejudiced in its ability to
defend such action.

 



26

 

 

(d) No Person involved in the sale of Registrable Securities who is guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the 1933
Act) in connection with such sale shall be entitled to indemnification from any
Person involved in such sale of Registrable Securities who is not guilty of
fraudulent misrepresentation.

 

(e) The indemnification required by this Section 6 shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when applicable bills are received or Indemnified Damages are
incurred.

 

(f) The indemnity and contribution agreements contained herein shall be in
addition to (i) any cause of action or similar right of the Indemnified Party or
Indemnified Person against the indemnifying party or others, and (ii) any
liabilities the indemnifying party may be subject to pursuant to the law.

 

7.Contribution.

 

To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable under
Section 6 to the fullest extent permitted by law; provided, however: (i) no
contribution shall be made under circumstances where the contributing party
would not have been liable for indemnification under the fault standards set
forth in Section 6 of this Agreement, (ii) no Person involved in the sale of
Registrable Securities which Person is guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the 1933 Act) in connection with such
sale shall be entitled to contribution from any Person involved in such sale of
Registrable Securities who was not guilty of fraudulent misrepresentation; and
(iii) contribution by any seller of Registrable Securities shall be limited in
amount to the amount of net proceeds received by such seller from the applicable
sale of such Registrable Securities pursuant to such Registration Statement.
Notwithstanding the provisions of this Section 7, no Investor shall be required
to contribute, in the aggregate, any amount in excess of the amount by which the
net proceeds actually received by such Investor from the applicable sale of the
Registrable Securities subject to the Claim exceeds the amount of any damages
that such Investor has otherwise been required to pay, or would otherwise be
required to pay under Section 6(b), by reason of such untrue or alleged untrue
statement or omission or alleged omission.

 



27

 

 

8.1934 Act Reporting.

 

With a view to making available to the Investors the benefits of Rule 144, the
Company agrees to:

 

(a) make and keep public information available, as those terms are understood
and defined in Rule 144;

 

(b) file with the SEC in a timely manner all reports and other documents
required of the Company under the 1933 Act and the 1934 Act so long as the
Company remains subject to such requirements (it being understood and agreed
that nothing herein shall limit any obligations of the Company under the
Securities Purchase Agreement) and the filing of such reports and other
documents is required for the applicable provisions of Rule 144; and

 

(c) furnish to each Investor so long as such Investor owns Registrable
Securities, promptly upon request, (i) a written statement by the Company, if
true, that it has complied with the reporting, submission and posting
requirements of Rule 144 and the 1934 Act, (ii) a copy of the most recent annual
or quarterly report of the Company and such other reports and documents so filed
by the Company with the SEC if such reports are not publicly available via
EDGAR, and (iii) such other information as may be reasonably requested to permit
the Investors to sell such securities pursuant to Rule 144 without registration.

 

9.Assignment.

 

All or any portion of the rights under this Agreement shall be automatically
assignable by each Investor to any transferee or assignee (as the case may be)
of all or any portion of such Investor’s Registrable Securities, Notes or
Warrants if: (i) such Investor agrees in writing with such transferee or
assignee (as the case may be) to assign all or any portion of such rights, and a
copy of such agreement is furnished to the Company within a reasonable time
after such transfer or assignment (as the case may be); (ii) the Company is,
within a reasonable time after such transfer or assignment (as the case may be),
furnished with written notice of (a) the name and address of such transferee or
assignee (as the case may be), and (b) the securities with respect to which such
registration rights are being transferred or assigned (as the case may be);
(iii) immediately following such transfer or assignment (as the case may be) the
further disposition of such securities by such transferee or assignee (as the
case may be) is restricted under the 1933 Act or applicable state securities
laws if so required; (iv) at or before the time the Company receives the written
notice contemplated by clause (ii) of this sentence such transferee or assignee
(as the case may be) agrees in writing with the Company to be bound by all of
the provisions contained herein; (v) such transfer or assignment (as the case
may be) shall have been made in accordance with the applicable requirements of
the Securities Purchase Agreement, the Notes and the Warrants (as the case may
be); and (vi) such transfer or assignment (as the case may be) shall have been
conducted in accordance with all applicable federal and state securities laws.

 



28

 

 

10.Amendment of Registration Rights.

 

Provisions of this Agreement may be amended only with the written consent of the
Company and the Required Holders. Any amendment effected in accordance with this
Section 10 shall be binding upon each Investor and the Company, provided that no
such amendment shall be effective to the extent that it (1) applies to less than
all of the holders of the holders of Registrable Securities, or (2) applies
retroactively. No waiver shall be effective unless it is in writing and signed
by an authorized representative of the waiving party, provided that the Required
Holders may waive any provision of this Agreement, and any waiver of any
provision of this Agreement made in conformity with the provisions of this
Section 10 shall be binding on each Investor, provided that no such waiver shall
be effective to the extent that it applies to less than all the Investors
(unless a party gives a waiver as to itself only). No consideration shall be
offered or paid to any Person to amend or consent to a waiver or modification of
any provision of this Agreement unless the same consideration also is offered to
all of the parties to this Agreement.

 

11.Miscellaneous.

 

(a) Solely for purposes of this Agreement, a Person is deemed to be a holder of
Registrable Securities whenever such Person owns, or is deemed to own, of record
such Registrable Securities. If the Company receives conflicting instructions,
notices or elections from two or more Persons with respect to the same
Registrable Securities, the Company shall act upon the basis of instructions,
notice or election received from such record owner of such Registrable
Securities.

 

(b) Any notices, consents, waivers or other communications required or permitted
to be given under the terms of this Agreement must be in writing and will be
deemed to have been delivered: (i) upon receipt, when delivered personally; (ii)
upon receipt, when sent by facsimile (provided confirmation of transmission is
mechanically or electronically generated and kept on file by the sending party);
(iii) with respect to Section 3(c), by electronic mail (provided confirmation of
transmission is electronically generated and kept on file by the sending party);
or (iv) one (1) Business Day after deposit with a nationally recognized
overnight delivery service with next day delivery specified, in each case,
properly addressed to the party to receive the same. The addresses, facsimile
numbers and electronic mail addresses for such communications shall be:

 

If to the Company:

 

One East Uwchlan Avenue
Suite 301
Exton, Pennsylvania 19341
Telephone: (610) 903-0400
Facsimile: (610) 903-0401
E-mail address: andy.hidalgo@wpcs.com

Attention: Chief Executive Officer

 



29

 

 

With a copy (for informational purposes only) to:

 

Sichenzia Ross Friedman Ference LLP

61 Broadway, 32nd Floor

New York, New York 10006

Telephone: (212) 930-9700
Facsimile: (212) 930-9725
E-mail address: trose@srff.com

Attention: Thomas A. Rose, Esq.

 

If to the Transfer Agent:

 

Interwest Transfer Co., Inc.
1981 Murray Holladay Road, Suite 100

Salt Lake City Utah 84117

Telephone: (801) 272-9294
Facsimile: (801) 277-3147
E-mail address: melinda@interwesttc.com

Attention: Melinda Orth

 

If to Legal Counsel:

 

Greenberg Traurig, LLP

MetLife Building

200 Park Avenue

New York, NY 10166

Telephone: (212) 801-9200

Facsimile: (212) 805-9222

E-mail address: adelsteinm@gtlaw.com

Attention: Michael A. Adelstein, Esq.

 

If to a Buyer, to its address, facsimile number or electronic email address (as
applicable) set forth on the Schedule of Buyers attached to the Securities
Purchase Agreement, with copies to such Buyer’s representatives as set forth on
the Schedule of Buyers, or to such other address and/or facsimile number and/or
to the attention of such other Person as the recipient party has specified by
written notice given to each other party five (5) days prior to the
effectiveness of such change, provided that Greenberg Traurig, LLP shall only be
provided notices sent to the lead investor. Written confirmation of receipt (A)
given by the recipient of such notice, consent, waiver or other communication,
(B) mechanically or electronically generated by the sender’s facsimile machine
or electronic mail transmission containing the time, date, recipient facsimile
number or electronic mail address and an image of the first page of such
transmission or (C) provided by a courier or overnight courier service shall be
rebuttable evidence of personal service, receipt by facsimile or receipt from a
nationally recognized overnight delivery service in accordance with clause (i),
(ii) or (iii) above, respectively.

 

(c) Failure of any party to exercise any right or remedy under this Agreement or
otherwise, or delay by a party in exercising such right or remedy, shall not
operate as a waiver thereof. The Company and each Investor acknowledge and agree
that irreparable damage would occur in the event that any of the provisions of
this Agreement were not performed in accordance with their specific terms or
were otherwise breached. It is accordingly agreed that each party hereto shall
be entitled to an injunction or injunctions to prevent or cure breaches of the
provisions of this Agreement by any other party hereto and to enforce
specifically the terms and provisions hereof (without the necessity of showing
economic loss and without any bond or other security being required), this being
in addition to any other remedy to which any party may be entitled by law or
equity.

 



30

 

 

(d) All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by the internal laws of the
State of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in The City of New York,
Borough of Manhattan, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY.

 

(e) If any provision of this Agreement is prohibited by law or otherwise
determined to be invalid or unenforceable by a court of competent jurisdiction,
the provision that would otherwise be prohibited, invalid or unenforceable shall
be deemed amended to apply to the broadest extent that it would be valid and
enforceable, and the invalidity or unenforceability of such provision shall not
affect the validity of the remaining provisions of this Agreement so long as
this Agreement as so modified continues to express, without material change, the
original intentions of the parties as to the subject matter hereof and the
prohibited nature, invalidity or unenforceability of the provision(s) in
question does not substantially impair the respective expectations or reciprocal
obligations of the parties or the practical realization of the benefits that
would otherwise be conferred upon the parties. The parties will endeavor in good
faith negotiations to replace the prohibited, invalid or unenforceable
provision(s) with a valid provision(s), the effect of which comes as close as
possible to that of the prohibited, invalid or unenforceable provision(s).

 

(f) This Agreement, the other Transaction Documents, the schedules and exhibits
attached hereto and thereto and the instruments referenced herein and therein
constitute the entire agreement among the parties hereto and thereto solely with
respect to the subject matter hereof and thereof. There are no restrictions,
promises, warranties or undertakings, other than those set forth or referred to
herein and therein. This Agreement, the other Transaction Documents, the
schedules and exhibits attached hereto and thereto and the instruments
referenced herein and therein supersede all prior agreements and understandings
among the parties hereto solely with respect to the subject matter hereof and
thereof; provided, however, nothing contained in this Agreement or any other
Transaction Document shall (or shall be deemed to) (i) have any effect on any
agreements any Investor has entered into with the Company or any of its
Subsidiaries prior to the date hereof with respect to any prior investment made
by such Investor in the Company, (ii) waive, alter, modify or amend in any
respect any obligations of the Company or any of its Subsidiaries or any rights
of or benefits to any Investor or any other Person in any agreement entered into
prior to the date hereof between or among the Company and/or any of its
Subsidiaries and any Investor and all such agreements shall continue in full
force and effect or (iii) limit any obligations of the Company under any of the
other Transaction Documents.

 



31

 

 

(g) Subject to compliance with Section 9 (if applicable), this Agreement shall
inure to the benefit of and be binding upon the permitted successors and assigns
of each of the parties hereto. This Agreement is not for the benefit of, nor may
any provision hereof be enforced by, any Person, other than the parties hereto,
their respective permitted successors and assigns and the Persons referred to in
Sections 6 and 7 hereof.

 

(h) The headings in this Agreement are for convenience of reference only and
shall not limit or otherwise affect the meaning hereof. Unless the context
clearly indicates otherwise, each pronoun herein shall be deemed to include the
masculine, feminine, neuter, singular and plural forms thereof. The terms
“including,” “includes,” “include” and words of like import shall be construed
broadly as if followed by the words “without limitation.” The terms “herein,”
“hereunder,” “hereof” and words of like import refer to this entire Agreement
instead of just the provision in which they are found.

 

(i) This Agreement may be executed in two or more identical counterparts, all of
which shall be considered one and the same agreement and shall become effective
when counterparts have been signed by each party and delivered to the other
party. In the event that any signature is delivered by facsimile transmission or
by an e-mail which contains a portable document format (.pdf) file of an
executed signature page, such signature page shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such signature page were an
original thereof.

 

(j) Each party shall do and perform, or cause to be done and performed, all such
further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents as any other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.

 

(k) The language used in this Agreement will be deemed to be the language chosen
by the parties to express their mutual intent and no rules of strict
construction will be applied against any party. Notwithstanding anything to the
contrary set forth in Section 10, terms used in this Agreement but defined in
the other Transaction Documents shall have the meanings ascribed to such terms
on the Closing Date in such other Transaction Documents unless otherwise
consented to in writing by each Investor.

 



32

 

 

(l) All consents and other determinations required to be made by the Investors
pursuant to this Agreement shall be made, unless otherwise specified in this
Agreement, by the Required Holders, and shall be binding upon all Investors.

 

(m) The obligations of each Investor under this Agreement and the other
Transaction Documents are several and not joint with the obligations of any
other Investor, and no Investor shall be responsible in any way for the
performance of the obligations of any other Investor under this Agreement or any
other Transaction Document. Nothing contained herein or in any other Transaction
Document, and no action taken by any Investor pursuant hereto or thereto, shall
be deemed to constitute the Investors as, and the Company acknowledges that the
Investors do not so constitute, a partnership, an association, a joint venture
or any other kind of group or entity, or create a presumption that the Investors
are in any way acting in concert or as a group or entity with respect to such
obligations or the transactions contemplated by the Transaction Documents or any
matters, and the Company acknowledges that the Investors are not acting in
concert or as a group, and the Company shall not assert any such claim, with
respect to such obligations or the transactions contemplated by this Agreement
or any of the other the Transaction Documents. Each Investor shall be entitled
to independently protect and enforce its rights, including, without limitation,
the rights arising out of this Agreement or out of any other Transaction
Documents, and it shall not be necessary for any other Investor to be joined as
an additional party in any proceeding for such purpose. The use of a single
agreement with respect to the obligations of the Company contained herein was
solely in the control of the Company, not the action or decision of any
Investor, and was done solely for the convenience of the Company and not because
it was required or requested to do so by any Investor. It is expressly
understood and agreed that each provision contained in this Agreement and in
each other Transaction Document is between the Company and an Investor, solely,
and not between the Company and the Investors collectively and not between and
among Investors.

 

[signature pages follow]

 

 



33

 

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

  COMPANY:       WPCS INTERNATIONAL INCORPORATED           By:         Name:    
  Title:  

 



 

 

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

  BUYER:       HUDSON BAY MASTER FUND LTD.           By:         Name:      
Title:  

 



 

 

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

  BUYER:       IROQUOIS MASTER FUND LTD.           By:         Name:      
Title:  

 



 

 

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

 

  BUYER:       AMERICAN CAPITAL MANAGEMENT LLC           By:         Name:      
Title:  

 



 

 

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

 

  BUYER:       BAY CAPITAL A.G.           By:         Name:       Title:  

 



 

 

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

 

  BUYER:       GRQ CONSULTANTS, INC. 401K           By:         Name:      
Title:  

 



 

 

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

  BUYER:             RICHARD MOLINSKY  

 



 

 

 

EXHIBIT A

 

FORM OF NOTICE OF EFFECTIVENESS
OF REGISTRATION STATEMENT

 

Interwest Transfer Co., Inc.
1981 Murray Holladay Road, Suite 100

Salt Lake City Utah 84117

Facsimile: (801) 277-3147
E-mail address: melinda@interwesttc.com

Attention: Melinda Orth

 

Re: WPCS International Incorporated

 

Ladies and Gentlemen:

 

[We are][I am] counsel to WPCS International Incorporated, a Delaware
corporation (the “Company”), and have represented the Company in connection with
that certain Securities Purchase Agreement (the “Securities Purchase Agreement”)
entered into by and among the Company and the buyers named therein
(collectively, the “Investors”) pursuant to which the Company issued to the
Investors senior secured convertible notes (the “Notes”) convertible into shares
of the Company’s shares of common stock, $0.0001 par value per share
(the ”Common Stock”) and warrants exercisable for shares of Common Stock (the
“Warrants”). Pursuant to the Securities Purchase Agreement, the Company also has
entered into a Registration Rights Agreement with the Investors (the
“Registration Rights Agreement”) pursuant to which the Company agreed, among
other things, to register the Registrable Securities (as defined in the
Registration Rights Agreement), including the shares of Common Stock issuable
upon conversion of the Notes and exercise of the Warrants, under the Securities
Act of 1933, as amended (the “1933 Act”). In connection with the Company’s
obligations under the Registration Rights Agreement, on ____________ ___, 20__,
the Company filed a Registration Statement on Form [S-1][S-3] (File No.
333-_____________) (the “Registration Statement”) with the Securities and
Exchange Commission (the “SEC”) relating to the Registrable Securities which
names each of the Investors as a selling stockholder thereunder.

 

In connection with the foregoing, [we][I] advise you that a member of the SEC’s
staff has advised [us][me] by telephone that the SEC has entered an order
declaring the Registration Statement effective under the 1933 Act at [ENTER TIME
OF EFFECTIVENESS] on [ENTER DATE OF EFFECTIVENESS] and [we][I] have no
knowledge, after telephonic inquiry of a member of the SEC’s staff, that any
stop order suspending its effectiveness has been issued or that any proceedings
for that purpose are pending before, or threatened by, the SEC and the
Registrable Securities are available for resale under the 1933 Act pursuant to
the Registration Statement.

 



 

 

 

This letter shall serve as our standing opinion to you that the shares of Common
Stock underlying the Notes and Warrants are freely transferable by the Investors
pursuant to the Registration Statement. You need not require further letters
from us to effect any future legend-free issuance or reissuance of such shares
of Common Stock to the Investors as contemplated by the Company’s Irrevocable
Transfer Agent Instructions dated _________ __, 20__.

 

Very truly yours,

 

[ISSUER’S COUNSEL]

 

By:_____________________

 

 

CC: [LIST NAMES OF HOLDERS]

 



 

 

 

EXHIBIT B

 

SELLING STOCKHOLDERS

 

The shares of common stock being offered by the selling stockholders are those
issuable to the selling stockholders upon conversion of the notes and exercise
of the warrants. For additional information regarding the issuance of the notes
and the warrants, see “Private Placement of Notes and Warrants” above. We are
registering the shares of common stock in order to permit the selling
stockholders to offer the shares for resale from time to time. Except for the
ownership of the notes and the warrants issued pursuant to the Securities
Purchase Agreement, the selling stockholders have not had any material
relationship with us within the past three years.

 

The table below lists the selling stockholders and other information regarding
the beneficial ownership (as determined under Section 13(d) of the Securities
Exchange Act of 1934, as amended, and the rules and regulations thereunder) of
the shares of common stock held by each of the selling stockholders. The second
column lists the number of shares of common stock beneficially owned by the
selling stockholders, based on their respective ownership of shares of common
stock, notes and warrants, as of ________, 2012, assuming conversion of the
notes and exercise of the warrants held by each such selling stockholder on that
date but taking account of any limitations on conversion and exercise set forth
therein.

 

The third column lists the shares of common stock being offered by this
prospectus by the selling stockholders and does not take in account any
limitations on (i) conversion of the notes set forth therein or (ii) exercise of
the warrants set forth therein.

 

In accordance with the terms of a registration rights agreement with the holders
of the notes and the warrants, this prospectus generally covers the resale of
135% of the sum of (i) the maximum number of shares of common stock issuable
upon conversion of the notes, (ii) the maximum number of other shares of common
stock issuable pursuant to the notes and (iii) the maximum number of shares of
common stock issuable upon exercise of the warrants, in each case, determined as
if the outstanding notes and warrants were converted or exercised (as the case
may be) in full (without regard to any limitations on conversion or exercise
contained therein) as of the trading day immediately preceding the date this
registration statement was initially filed with the SEC. Because the conversion
price of the notes and the exercise price of the warrants may be adjusted, the
number of shares that will actually be issued may be more or less than the
number of shares being offered by this prospectus. The fourth column assumes the
sale of all of the shares offered by the selling stockholders pursuant to this
prospectus.

 

Under the terms of the notes and the warrants, a selling stockholder may not
convert the notes or exercise the warrants to the extent (but only to the
extent) such selling stockholder or any of its affiliates would beneficially own
a number of shares of our common stock which would exceed 9.99%. The number of
shares in the second column reflects these limitations. The selling stockholders
may sell all, some or none of their shares in this offering. See “Plan of
Distribution.”

 



 

 

 

Name of Selling Stockholder  Number of Shares of
Common Stock Owned
Prior to Offering   Maximum Number of
Shares of Common Stock to
be Sold Pursuant to this
Prospectus   Number of Shares of
Common Stock of Owned
After Offering                   Hudson Bay Master Fund Ltd. (1)               
                 Iroquois Master Fund Ltd. (2)                                
American Capital Management LLC (3)                                 Bay Capital
A.G.                                 GRQ Consultants, Inc. 401K               
                 Richard Molinsky               

 

(1) [        ] (2) [        ] (3)` [        ]

 



 

 

 

PLAN OF DISTRIBUTION

 

We are registering the shares of common stock issuable upon conversion or
otherwise pursuant to the terms of the notes and exercise of the warrants to
permit the resale of these shares of common stock by the holders of the notes
and warrants from time to time after the date of this prospectus. We will not
receive any of the proceeds from the sale by the selling stockholders of the
shares of common stock. We will bear all fees and expenses incident to our
obligation to register the shares of common stock.

 

The selling stockholders may sell all or a portion of the shares of common stock
held by them and offered hereby from time to time directly or through one or
more underwriters, broker-dealers or agents. If the shares of common stock are
sold through underwriters or broker-dealers, the selling stockholders will be
responsible for underwriting discounts or commissions or agent’s commissions.
The shares of common stock may be sold in one or more transactions at fixed
prices, at prevailing market prices at the time of the sale, at varying prices
determined at the time of sale or at negotiated prices. These sales may be
effected in transactions, which may involve crosses or block transactions,
pursuant to one or more of the following methods:

 

·on any national securities exchange or quotation service on which the
securities may be listed or quoted at the time of sale;

 

·in the over-the-counter market;

 

·in transactions otherwise than on these exchanges or systems or in the
over-the-counter market;

 

·through the writing or settlement of options, whether such options are listed
on an options exchange or otherwise;

 

·ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

·block trades in which the broker-dealer will attempt to sell the shares as
agent but may position and resell a portion of the block as principal to
facilitate the transaction;

 

·purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 

·an exchange distribution in accordance with the rules of the applicable
exchange;

 

·privately negotiated transactions;

 

·short sales made after the date the Registration Statement is declared
effective by the SEC;

 



 

 

 

·broker-dealers may agree with a selling securityholder to sell a specified
number of such shares at a stipulated price per share;

 

·a combination of any such methods of sale; and

 

·any other method permitted pursuant to applicable law.

 

The selling stockholders may also sell shares of common stock under Rule 144
promulgated under the Securities Act of 1933, as amended, if available, rather
than under this prospectus. In addition, the selling stockholders may transfer
the shares of common stock by other means not described in this prospectus. If
the selling stockholders effect such transactions by selling shares of common
stock to or through underwriters, broker-dealers or agents, such underwriters,
broker-dealers or agents may receive commissions in the form of discounts,
concessions or commissions from the selling stockholders or commissions from
purchasers of the shares of common stock for whom they may act as agent or to
whom they may sell as principal (which discounts, concessions or commissions as
to particular underwriters, broker-dealers or agents may be in excess of those
customary in the types of transactions involved). In connection with sales of
the shares of common stock or otherwise, the selling stockholders may enter into
hedging transactions with broker-dealers, which may in turn engage in short
sales of the shares of common stock in the course of hedging in positions they
assume. The selling stockholders may also sell shares of common stock short and
deliver shares of common stock covered by this prospectus to close out short
positions and to return borrowed shares in connection with such short sales. The
selling stockholders may also loan or pledge shares of common stock to
broker-dealers that in turn may sell such shares.

 

The selling stockholders may pledge or grant a security interest in some or all
of the notes, warrants or shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock from time to time pursuant
to this prospectus or any amendment to this prospectus under Rule 424(b)(3) or
other applicable provision of the Securities Act amending, if necessary, the
list of selling stockholders to include the pledgee, transferee or other
successors in interest as selling stockholders under this prospectus. The
selling stockholders also may transfer and donate the shares of common stock in
other circumstances in which case the transferees, donees, pledgees or other
successors in interest will be the selling beneficial owners for purposes of
this prospectus.

 

To the extent required by the Securities Act and the rules and regulations
thereunder, the selling stockholders and any broker-dealer participating in the
distribution of the shares of common stock may be deemed to be “underwriters”
within the meaning of the Securities Act, and any commission paid, or any
discounts or concessions allowed to, any such broker-dealer may be deemed to be
underwriting commissions or discounts under the Securities Act. At the time a
particular offering of the shares of common stock is made, a prospectus
supplement, if required, will be distributed, which will set forth the aggregate
amount of shares of common stock being offered and the terms of the offering,
including the name or names of any broker-dealers or agents, any discounts,
commissions and other terms constituting compensation from the selling
stockholders and any discounts, commissions or concessions allowed or re-allowed
or paid to broker-dealers. Each selling stockholder has informed us that it does
not have any written or oral agreement or understanding, directly or indirectly,
with any person to distribute the shares of common stock. In no event shall any
broker-dealer receive fees, commissions and markups which, in the aggregate,
would exceed eight percent (8%).

 



 

 

 

Under the securities laws of some states, the shares of common stock may be sold
in such states only through registered or licensed brokers or dealers. In
addition, in some states the shares of common stock may not be sold unless such
shares have been registered or qualified for sale in such state or an exemption
from registration or qualification is available and is complied with.

 

There can be no assurance that any selling stockholder will sell any or all of
the shares of common stock registered pursuant to the registration statement, of
which this prospectus forms a part.

 

The selling stockholders and any other person participating in such distribution
will be subject to applicable provisions of the Securities Exchange Act of 1934,
as amended, and the rules and regulations thereunder, including, without
limitation, to the extent applicable, Regulation M of the Exchange Act, which
may limit the timing of purchases and sales of any of the shares of common stock
by the selling stockholders and any other participating person. To the extent
applicable, Regulation M may also restrict the ability of any person engaged in
the distribution of the shares of common stock to engage in market-making
activities with respect to the shares of common stock. All of the foregoing may
affect the marketability of the shares of common stock and the ability of any
person or entity to engage in market-making activities with respect to the
shares of common stock.

 

We will pay all expenses of the registration of the shares of common stock
pursuant to the registration rights agreement, estimated to be $[     ] in
total, including, without limitation, Securities and Exchange Commission filing
fees and expenses of compliance with state securities or “blue sky” laws;
provided, however, a selling stockholder will pay all underwriting discounts and
selling commissions, if any. We will indemnify the selling stockholders against
liabilities, including some liabilities under the Securities Act in accordance
with the registration rights agreements or the selling stockholders will be
entitled to contribution. We may be indemnified by the selling stockholders
against civil liabilities, including liabilities under the Securities Act that
may arise from any written information furnished to us by the selling
stockholder specifically for use in this prospectus, in accordance with the
related registration rights agreements or we may be entitled to contribution.

 

We agreed to keep this prospectus effective until the earlier of (i) the date on
which the shares may be resold by the selling stockholders without registration
and without regard to any volume or manner-of-sale limitations by reason of Rule
144, without the requirement for us to be in compliance with the current public
information under Rule 144 under the Securities Act or any other rule of similar
effect or (ii) all of the shares have been sold pursuant to this prospectus or
Rule 144 under the Securities Act or any other rule of similar effect. The
resale shares will be sold only through registered or licensed brokers or
dealers if required under applicable state securities laws. In addition, in
certain states, the resale shares of common stock covered hereby may not be sold
unless they have been registered or qualified for sale in the applicable state
or an exemption from the registration or qualification requirement is available
and is complied with.

 

Once sold under the registration statement, of which this prospectus forms a
part, the shares of common stock will be freely tradable in the hands of persons
other than our affiliates.

 



 

 

 

 